Execution Version
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.


















LICENSE AND DEVELOPMENT AGREEMENT


by and between


CANTEX PHARMACEUTICALS, INC.


and


CHIMERIX, INC.








164666393



--------------------------------------------------------------------------------


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




LICENSE AND DEVELOPMENT AGREEMENT
This LICENSE AND DEVELOPMENT AGREEMENT (this “Agreement”) is entered into as of
July 26, 2019 (the “Effective Date”) by and between CANTEX PHARMACEUTICALS,
INC., a Delaware corporation having an address at 1792 Bell Tower Lane, Weston,
FL 33326 (“Licensor”) and CHIMERIX, INC., a Delaware corporation having an
address at 2505 Meridian Parkway, Suite 100, Durham, NC 27713 (“Licensee”).
Licensor and Licensee are sometimes referred to individually as a “Party” and
collectively as the “Parties”.
RECITALS
WHEREAS, Licensor has rights to that certain 2-O, 3-O desulfated heparin
polysaccharide known as CX-01;
WHEREAS, Licensee possesses resources and expertise in the development,
manufacture, marketing and commercialization of pharmaceutical products; and
WHEREAS, Licensee desires to obtain from Licensor, and Licensor desires to grant
to Licensee certain exclusive licenses in the Territory to research, Develop,
make, have made, register, use, sell, offer for sale, distribute, import and
export and otherwise Commercialize Products (as defined below) as set forth
herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
hereby agree as follows:
ARTICLE 1

DEFINITIONS
“Acquiror” has the meaning set forth in Section 15.5.
“Affiliate” means, with respect to either Party, any person, firm, trust,
corporation, partnership or other entity or combination thereof that directly or
indirectly controls, is controlled by or is under common control with such
Party; for purposes of this definition, the term “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
meaning direct or indirect ownership of fifty percent (50%) or more, including
ownership by one or more trusts with substantially the same beneficial
interests, of the voting and equity rights of such person, firm, trust,
corporation, partnership or other entity or combination thereof, or the power to
direct the management of such person, firm, trust, corporation, partnership or
other entity or combination thereof.
“Affordable Care Act” means the Patient Protection and Affordable Care Act, 42
U.S.C. Sections 18001, et. seq. (2010), as amended.
“Agreement” has the meaning set forth in the Preamble.
“Alliance Manager” has the meaning set forth in Section 3.2(a).


1



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“AML” means acute myeloid leukemia (also known as acute myelogenous leukemia).
“Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as amended
from time to time, and the rules and regulations and guidelines promulgated
thereunder or the bankruptcy laws of any Governmental Authority, as amended from
time to time, and the rules and regulations and guidelines promulgated
thereunder or any applicable bankruptcy laws of any other country or
Governmental Authority, as amended from time to time, and the rules and
regulations and guidelines promulgated thereunder.
“Breaching Party” has the meaning set forth in Section 13.3(a).
“Business Day” means any day other than a day on which the commercial banks in
New York City are authorized or required to be closed.
“Calendar Quarter” means each successive period of three (3) calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter of the Term commences on the Effective Date and ends on the
first to occur of March 31, June 30, September 30 and December 31 after the
Effective Date, and the last Calendar Quarter ends on the last day of the Term.
“Calendar Year” means each successive period of twelve (12) calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year of the Term commences on the Effective Date and ends on December
31 of the year in which the Effective Date occurs and the last Calendar Year of
the Term commences on January 1 of the year in which the Term ends and ends on
the last day of the Term.
“Change of Control” means, with respect to either Party, (a) the sale of all or
substantially all of such Party’s assets or business relating to this Agreement;
(b) a merger (including a reverse triangular merger), consolidation, share
exchange or other similar transaction involving such Party and any Third Party
which results in the holders of the outstanding voting securities of such Party,
or any Affiliate that controls such Party directly or indirectly, immediately
before such merger, consolidation, share exchange or other similar transaction
ceasing to hold more than fifty percent (50%) of the combined voting power of
the surviving, purchasing or continuing entity immediately after such merger,
consolidation, share exchange or other similar transaction, or (c) the
acquisition by a person or entity, or group of persons or entities acting in
concert, of more than fifty percent (50%) of the outstanding voting equity
securities of such Party; in all cases of clauses (a)–(c), where such
transaction is to be entered into with any person or group of persons other than
the other Party or its Affiliates.
“Claims” has the meaning set forth in Section 11.1.
“Clinical Studies” means a research study using human subjects to evaluate
biomedical or health-related outcomes, including but not limited to a Phase 1
Study, a Phase 2 Study, a Phase 3 Study or variations of such studies (e.g.,
Phase 2/3).


2



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“CMC Information” means Information related to the chemistry, manufacturing and
controls of a product, as specified by the FDA, EMA and other applicable
Regulatory Authorities.
“Combination Product” has the meaning set forth in the definition of Net Sales.
“Commercialization”, with a correlative meaning for “Commercialize” and
“Commercializing”, means all activities undertaken before and after obtaining
Regulatory Approvals relating specifically to the commercialization and
pre-launch, launch, promotion, detailing, marketing, pricing, reimbursement,
sale and distribution of Product, including strategic marketing, sales force
detailing, advertising, and market and Product support, and all customer
support, Product distribution, invoicing and sales activities.
“Commercially Reasonable Efforts” means, with respect to a Party’s obligations
or tasks under this Agreement with respect to the performance of any activities
by a Party hereunder, the level of efforts and resources that a company within
the pharmaceutical industry and similarly situated to such Party would
reasonably devote to a product of similar market potential or profit potential
resulting from its own research efforts, taking into account efficacy, safety,
patent and regulatory exclusivity, anticipated or approved labeling, present and
future market potential, competitive market conditions (including Generic
Product market penetration), the profitability of a Product in light of pricing
and reimbursement issues, including rebates under risk sharing schemes,
reference pricing, cost of goods, and all other relevant scientific, technical
and commercial factors.
“Competitive Product” means 2-O, 3-O desulfated heparin (ODSH) for any use in
any Field.
“Confidential Information” of a Party means any and all Information that is
disclosed by or on behalf of such Party or its Affiliates to the other Party or
its Affiliates under this Agreement, whether in oral, written, graphic, or
electronic form, that can reasonably be expected by a Party to be treated as
confidential.
“Control” means, with respect to any material, Information, or intellectual
property right, that a Party (a) owns or (b) has a license (other than a license
granted to such Party under this Agreement), right or covenant to such material,
Information, or intellectual property right, and in each case, has the ability
to grant to the other Party access, a license or a sublicense (as applicable) to
the foregoing on the terms and conditions set forth in this Agreement without
violating the terms of any then-existing agreement or other arrangement with any
Third Party.
“CREATE Act” has the meaning set forth in Section 10.3(g)(i).
“CX-01” means a heparinoid that is substantially desulfated at the 2-O and 3-O
positions, where the heparinoid is desulfated at least 90% and has an average
molecular weight of about 8 kDa to about 15 kDa.
“Default Notice” has the meaning set forth in Section 13.3(a).


3



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“Develop” or “Development” means all activities relating to preparing and
conducting non-Clinical Studies, Clinical Studies, and regulatory activities
(e.g. preparation of regulatory applications) that are necessary or useful to
obtain and maintain Drug Approval of a Product.
“Development Plan” means the comprehensive written development plan that
specifies all Development activities for Products, and includes a detailed
timeline for performing those activities necessary to obtain Regulatory Approval
in the Field in each Major Market Country (such timeline, the “Regulatory
Plan”). For each Development activity specified in the Development Plan, the
Development Plan will specify the Party that is responsible for such activity,
the timeline for initiating and completing such activity and the budget for such
activity.
“Development/Regulatory Milestones” has the meaning set forth in Section 8.2(a).
“Dispute” has the meaning set forth in Section 14.1.
“Dollars” or “$” means U.S. dollars.
“Drug Approval” means an approval granted by the appropriate Regulatory
Authority to market a Product in the Field in any particular jurisdiction in the
Territory; provided, “Drug Approval” includes any and all marketing
authorizations in the EU but excludes any and all Pricing and Reimbursement
Approvals.
“Effective Date” has the meaning set forth in the Preamble.
“EMA” means the European Medicines Agency or any successor entity.
“EU” means the European Union member states, as constituted on the Effective
Date and as it may be expanded from time to time following such date. As of the
Effective Date, the European Union member states are Austria, Belgium, Bulgaria,
Croatia, Cyprus, the Czech Republic, Denmark, Estonia, Finland, France, Germany,
Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, the
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and
the United Kingdom. Notwithstanding the foregoing, the EU will at all times be
deemed to include the United Kingdom, whether or not the United Kingdom remains
a member state of the EU.
“FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, as amended.
“FDA” means the U.S. Food and Drug Administration or any successor entity.
“Field” means any and all uses, including all uses in human and non-human
animals.
“First Commercial Sale” means, with respect to a particular product in a given
country or regulatory jurisdiction, the first sale for monetary value for use or
consumption by the end user of such product to a Third Party in a given country
or regulatory jurisdiction after Drug Approval has been obtained in such
jurisdiction. Sales prior to receipt of Regulatory Approval for such product,
such as so-called “treatment IND sales”, “named patient sales”, and
“compassionate use sales” shall not be construed as a “First Commercial Sale”.


4



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“First Site Initiation” has the meaning set forth in Section 4.3(a)(i).
“GAAP” means U.S. generally accepted accounting principles, consistently
applied.
“GCP” means the then-current standards, practices and procedures promulgated or
endorsed by the FDA as set forth in the guidelines entitled “Guidance for
Industry E6 Good Clinical Practice: Consolidated Guidance,” including related
regulatory requirements imposed by the FDA and comparable regulatory standards,
practices and procedures promulgated by the EMA or other Regulatory Authority
applicable to the Territory, as such standards, practices and procedures may be
updated from time to time, including applicable quality guidelines promulgated
under the ICH.
“Generic Product” means, with respect to a Product (the “Reference Product”),
any pharmaceutical product in a particular regulatory jurisdiction that (a)
(i) contains the same active pharmaceutical ingredients as the Reference
Product; (ii) is bioequivalent to the Reference Product as determined by the
applicable Regulatory Authority in such jurisdiction; and (iii) has one or more
Regulatory Authority-approved Indications in such jurisdiction equivalent to any
of the Regulatory Authority-approved Indications for the Reference Product in
such jurisdiction (except that the references to “such jurisdiction” in this
subsection (iii) means, with respect to Regulatory Authority-approved
Indications in the Territory, any one or more countries in the Territory); and
(b) is sold in such jurisdiction by a Third Party that is not a Sublicensee of
Licensee or its Affiliates, and is not otherwise authorized by Licensee or any
of its Affiliates, Sublicensees or distributors to sell such product.
“GLP” means the then-current good laboratory practice standards promulgated or
endorsed by the FDA as defined in 21 C.F.R. Part 58, and comparable regulatory
standards promulgated by the EMA or other Regulatory Authority applicable to the
Territory, as such standards may be updated from time to time, including
applicable quality guidelines promulgated under the ICH.
“GMP” means the standards relating to current Good Manufacturing Practices for
fine chemicals, active pharmaceutical ingredients, intermediates, bulk products
or finished pharmaceutical products set forth in (a) 21 U.S.C. 351(a)(2)(B), in
FDA regulations at 21 C.F.R. Parts 210 and 211 and in The Rules Governing
Medicinal Products in the European Community, Volume IV, Good Manufacturing
Practice for Medicinal Products, or (b) the ICH Guidelines relating to the
manufacture of active pharmaceutical ingredient and finished pharmaceuticals, as
such standards may be updated from time to time, including applicable quality
guidelines promulgated under the ICH.
“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).
“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.
“ICH Guidelines” means the guidelines of the ICH.


5



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“IND” means an Investigational New Drug Application with the FDA, as defined in
the FD&C Act.
“Indemnified Party” has the meaning set forth in Section 11.3.
“Indemnifying Party” has the meaning set forth in Section 11.3.
“Indication” means any disease, disorder or condition that can be prevented,
diagnosed or treated, or is otherwise approved in labeling for a pharmaceutical
product by an applicable Regulatory Authority, in any area within the Field,
including AML and MDS.
“Information” means all data, results, technology, business or financial
information or information of any type whatsoever, in any tangible or intangible
form, including know-how, trade secrets, practices, techniques, methods,
processes, inventions, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical, clinical
test data and data resulting from non-Clinical Studies), CMC Information,
Regulatory Materials, stability data, manufacturing data and other study data
and procedures.
“Inventions” means all ideas, inventions, modifications, improvements or new
uses, whether or not patentable, discovered, made, conceived, or reduced to
practice in the course of activities contemplated by this Agreement.
“JAMS Rules” has the meaning set forth in Section 14.1.
“JDC” has the meaning set forth in Section 3.1(a).
“Laws” means all applicable laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.
“Licensee” has the meaning set forth in the Preamble.
“Licensee Indemnitees” has the meaning set forth in Section 11.1.
“Licensee Inventions” has the meaning set forth in Section 9.1(a).
“Licensee Know-How” means all Information that (a) is necessary or useful for
the Development, manufacture or Commercialization of a Product in the Field and
(b) is Controlled by Licensee or its Affiliates during the Term; provided, the
use of “Affiliate” in this definition excludes any Third Party that becomes an
Affiliate of Licensee after the Effective Date due to a Change of Control of
Licensee, except to the extent such Third Party’s Information is Controlled by
Licensee (or its Acquiror) or any of its other Affiliates and is necessary for
the Development, manufacture or Commercialization of a Product and is used in
respect of CX-01 or any Product in the Territory.


6



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“Licensee Patent” means any Patent (other than a Licensor Patent) that (a)
claims, generically or specifically, CX-01 or any Product, or the manufacture or
use in the Field of CX-01 or any Product, and (b) which is Controlled by
Licensee or its Affiliates during the Term; provided, the use of “Affiliate” in
this definition excludes any Third Party that becomes an Affiliate of Licensee
after the Effective Date due to a Change of Control of Licensee, except to the
extent such Third Party’s Information is Controlled by Licensee (or its
Acquiror) or any of its other Affiliates and is necessary for the Development,
manufacture or Commercialization of any Product and is used in respect of CX-01
or any Product in the Territory.
“Licensee Prosecuted Patents” has the meaning set forth in Section 9.3(a).
“Licensee Technology” means the Licensee Know-How and Licensee Patents.
“Licensor” has the meaning set forth in the Preamble.
“Licensor Indemnitees” has the meaning set forth in Section 11.2.
“Licensor Inventions” has the meaning set forth in Section 9.1(a).
“Licensor Know-How” means all Information that (a) is necessary or useful for
the Development, manufacture or Commercialization of a Product in the Field and
(b) (i) is Controlled by Licensor or its Affiliates as of the Effective Date or
(ii) is Controlled by Licensor or its Affiliates during the Term; provided, the
use of “Affiliate” in this definition excludes any Third Party that becomes an
Affiliate of Licensor after the Effective Date due to a Change of Control of
Licensor, except to the extent such Third Party’s Information is Controlled by
Licensor (or its Acquiror) or any of its other Affiliates and is necessary for
the Development, manufacture or Commercialization of CX-01 or any Product and is
used in respect of a Product in the Territory.
“Licensor Patent” means any Patent (other than a Licensee Patent) that
(a) claims, generically or specifically, CX-01 or any Product, or the
manufacture or use in the Field of CX-01 or any Product and (b) (i) is
Controlled by Licensor or its Affiliates as of the Effective Date, which such
Patents are set forth in Schedule 1 hereto, (ii) is Controlled by Licensor or
its Affiliates during the Term and claims priority to a Patent Controlled by
Licensor or its Affiliates as of the Effective Date, or (iii) is Controlled by
Licensor or its Affiliates during the Term; provided, that the use of
“Affiliate” in this definition excludes any Third Party that becomes an
Affiliate of Licensor after the Effective Date due to a Change of Control of
Licensor, except to the extent such Third Party’s Information is Controlled by
Licensor (or its Acquiror) or any of its other Affiliates and is necessary for
the Development, manufacture or Commercialization of a Product and is used in
respect of CX-01 or any Product in the Territory.
“Licensor Technology” means the Licensor Know-How and the Licensor Patents.
“Major Market Countries” means the following countries: the U.S., France,
Germany, Italy, Spain, the United Kingdom and Japan.


7



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“Market Exclusivity” means, on a country-by-country and Product-by-Product
basis, the period of time during the Royalty Term commencing on the date as of
which [*].
“Material Impact” means a material adverse impact on the regulatory status or
the commercial sales of Product.
“MDS” means myelodysplastic syndrome.
“Milestones” means collectively the Development/Regulatory Milestones and the
Net Sales Milestones.
“MTAs” means collectively (a) that certain [*], between Licensor and [*], (b)
that certain Material Transfer Agreement, dated as of [*], between [*], (c) that
certain Materials Transfer Agreement, dated [*], between Licensor and [*], and
(d) such other similar agreements that may exist or be entered into from time to
time.
“Net Sales” means, with respect to any Product, the total amount invoiced by
Licensee or its Affiliates or Sublicensees (each, a “Selling Party”) to each
Third Party receiving such Product in arm’s length transactions, less the
following deductions from such total amounts that are actually incurred,
allowed, accrued or specifically allocated, each as calculated in accordance
with GAAP:
(a)
normal and customary trade, cash and quantity discounts (and including amounts
repaid, discounted or credited by reason of risk sharing schemes with any
Governmental Authority or any Non-Governmental Authority), actually given,
credits, price adjustments or allowances for damaged Product, delayed ship
orders, returns or rejections of Product, including recalls and allowances for
uncollectible amounts, bad debts, or both on previously sold Products;

(b)
chargeback payments and rebates (or the equivalent thereof) (including amounts
repaid, discounted or credited by reason of retroactive price reductions,
discounts, or rebates, which are, in each case, imposed upon the Selling Party
by any Governmental Authority or any non-Governmental Authority) and other
payments required by law to be made under Medicaid, Medicare and other
government special medical assistance programs, branded prescription drug fees
(or similar taxes, charges, fees, duties, levies or other assessments) due under
the Affordable Care Act (or similar legislation), for Product granted to group
purchasing organizations, managed healthcare organizations or to federal,
state/provincial, local and other governments, including their agencies,
purchasers, reimbursers, non-Governmental Authorities, or to trade customers;

(c)
reasonable and customary freight, shipping insurance and other transportation
expenses directly related to the sale of Product (if actually borne by the
Selling Party without reimbursement from any Third Party);



8



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(d)
required distribution commissions/fees payable to any Third Party providing
distribution services to Licensee to the extent the amount has been invoiced and
actually paid by the Licensee; and

(e)
sales, use, value-added, excise taxes, tariffs and duties, and other taxes and
government charges directly related to the sale, transportation or delivery of
Product (but not including taxes assessed against the income derived from such
sale).

In the event that a Product is sold in a given country together with one or more
other therapeutically active ingredients or therapies not constituting a Product
for a single price (regardless of their packaging) (a “Combination Product”),
such Product shall be deemed to be sold in such country for an amount equal to
the product of (i) the price at which the Combination Product was sold in such
country and (ii) the fraction A/(A+B), where A is the weighted average sale
price (by sales volume) in such country during the applicable reporting period
of the Product when sold alone, and B is the weighted average sale price (by
sales volume) in such country during the applicable reporting period of each
other therapeutically active ingredient or therapy included in the Combination
Product when sold alone. Regarding prices comprised in the weighted average
price when sold separately referred to above, if these are available for
different dosages of the Product or other therapeutically active ingredients or
therapies than those included in the Combination Product, then Licensee will be
entitled to make a proportional adjustment to such prices in calculating the
royalty-bearing Net Sales of the Combination Product. If the weighted average
sale price cannot be determined for a Product or other therapeutically active
ingredients or therapies, the calculation of Net Sales for Combination Products
will be agreed by the Parties based on the relative fair market value
contributed by each component (each Party’s agreement not to be unreasonably
withheld, conditioned or delayed).
Upon the sale or other disposal of Product other than in a transaction
generating revenues from or based on a sales price for Product (which sales
price is either customary or would be reasonably expected), such sale or
disposal will constitute a sale with the consideration for the sale being the
consideration for the relevant transaction and will constitute Net Sales
hereunder or if the consideration is not a monetary amount, such sale or
disposal will have the value of whatever consideration has been provided in
exchange for the supply. A qualifying amount may be deducted only once
regardless of the number of the preceding categories that describe such amount.
If a Selling Party makes any adjustment to such deductions after the associated
Net Sales have been reported pursuant to this Agreement, the adjustments and
payment of any royalties due will be reported with a subsequent quarterly
report.
For this definition:
(x)    the transfer of Product by a Selling Party to Licensee or its Affiliates
or sublicensees is not considered a sale;
(y)     the transfer of Product by a Selling Party to a contract manufacturer is
not considered a sale; and


9



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(z)    any disposal of Product for, or use of Product in, non-Clinical Studies,
Clinical Studies or as free samples is not a sale under this definition.
For clarity, there is no limit on the quantity of Product that may be used in
Clinical Studies. Free samples are permitted within customary limits. The amount
of Product transferred pursuant to subsections (x), (y) and (z) of this
definition is determined from the books and records of the Selling Party,
maintained in accordance with GAAP, but excluding any notes thereto.
“Net Sales Milestones” has the meaning set forth in Section 8.2(b).
“Non-Breaching Party” has the meaning set forth in Section 13.3(a).
“Non-Governmental Authority” means any public body (including the National
Institute of Clinical Excellence and the Scottish Medicines Consortium in the
United Kingdom; the Institute for Quality and Efficiency in Healthcare in
Germany; the Technical Scientific Commission in Italy; the Directorate of
Pharmacy and Healthcare Products in Spain; the National Union of Health
Insurance Funds and the National Authority of Health in France; and Health
Canada in Canada) or non-Governmental Authority (including “Sick Funds” in
Germany) with the authority to control, approve, recommend or otherwise
determine pricing and reimbursement of pharmaceutical products, including those
with authority to enter into risk sharing schemes or to impose retroactive price
reductions, discounts, or rebates.
“Oncology Field” has the meaning set forth in Section 4.1.
“Paragraph IV Notice” has the meaning set forth in Section 9.4(f).
“Party” or “Parties” has the meaning set forth in the Preamble.
“Patents” means (a) pending patent applications, issued patents, utility models
and designs anywhere in the world; (b) reissues, substitutions, confirmations,
registrations, validations, re-examinations, additions, continuations, continued
prosecution applications, continuations-in-part, or divisions of or to any of
the foregoing; (c) any other patent application claiming priority to any of the
foregoing anywhere in the world; and (d) extension, renewal or restoration of
any of the foregoing by existing or future extension, renewal or restoration
mechanisms, including supplementary protection certificates or the equivalent
thereof.
“Payee” has the meaning set forth in Section 8.6.
“PDF” means Adobe™ Portable Document Format sent by electronic mail.
“Phase 1 Study” means a human clinical trial with the endpoint of determining
initial tolerance, safety or pharmacokinetic information in single dose, single
ascending dose, multiple dose or multiple ascending dose regimens, as described
in 21 C.F.R. § 312.21(a) (or its successor regulation) or the equivalent thereof
in any jurisdiction outside the U.S.
“Phase 2 Study” means a human clinical trial with the principal purpose being a
preliminary determination of safety and efficacy in the target patient
population over a range of doses and dose


10



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




regimens, as described in 21 C.F.R. § 312.21(b) (or its successor regulation) or
the equivalent thereof in any jurisdiction outside the U.S.
“Phase 3 Study” means a human clinical trial of a compound or product for an
indication on a sufficient number of subjects that is designed to establish that
such compound or product is safe and efficacious for its intended use, and to
determine warnings, precautions and adverse reactions that are associated with
the compound or product in the dosage range to be prescribed, and to support
regulatory approval of such compound or product for such indication or label
expansion of such compound or product.
“Phase 3 Study Approval” has the meaning set forth in Section 4.3(a)(i).
“Pricing and Reimbursement Approval” means (a) the governmental approval,
agreement, determination or decision establishing prices for a Product that can
be charged in regulatory jurisdictions where the applicable Governmental
Authorities approve or determine the price of pharmaceutical products, and (b)
the approval, agreement, determination or decision recommending or approving a
Product for use or establishing the prices for a Product that can be reimbursed
in regulatory jurisdictions where the applicable Governmental Authority or
Non-Governmental Authority approves, determines or recommends the reimbursement
or use of pharmaceutical products; provided, that in all cases Pricing and
Reimbursement Approval shall only be deemed obtained after Drug Approval has
been obtained in the applicable jurisdiction.
“Product” means any pharmaceutical product preparation (including any and all
forms, presentations, dosages, and formulations) for use for any and all
Indications in the Field containing CX-01, any salt, solvate, hydrate, polymorph
or co-crystal of CX-01, or any improvement or variation made by Licensor or
Licensee to CX-01, in any mode of administration, alone or in combination with
any other active agent, including any new dosage strengths, presentations,
formulations, methods of administration and line extensions developed by
Licensor or Licensee pursuant to the terms of this Agreement.
“Publication” has the meaning set forth in Section 12.3.
“Pyramid Agreement” means that certain Master Service Agreement, dated as of
August 14, 2015, between Pyramid Laboratories Inc. and Licensor.
“Reference Product” has the meaning set forth in the definition of Generic
Product.
“Regulatory Approval” means (a) Drug Approval and all other approvals necessary
for the commercial sale of a Product in a given country or regulatory
jurisdiction without any post-marketing commitments; and (b) Pricing and
Reimbursement Approval (but only in those countries or regulatory jurisdictions
where Pricing and Reimbursement Approval is required by Law for commercial
sale).
“Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority or Non-Governmental Authority involved in
granting Regulatory Approval in such country or jurisdiction.


11



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
Product in a country or jurisdiction in the Territory, other than a Patent, that
limits or prohibits a Person from [*].
“Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, INDs, Drug
Approvals or other filings made to, received from or otherwise conducted with a
Regulatory Authority to research, Develop, manufacture, market, sell or
otherwise Commercialize any Product in a particular country or jurisdiction.
“Regulatory Plan” has the meaning set forth in the definition of Development
Plan.
“Royalty Term” has the meaning set forth in Section 0.
“SEC” has the meaning set forth in Section 12.4(d).
“Section 365(n)” means Section 365(n) of the Bankruptcy Code or analogous
provisions of the bankruptcy laws of any Governmental Authority.
“Selling Party” has the meaning set forth in the definition of Net Sales.
“Sublicensee” means any entity, other than an Affiliate of Licensee, to whom
Licensee assigns, grants, conveys, licenses, or transfers any rights to
research, Develop, Commercialize, manufacture or otherwise exploit a Product,
including any sublicense validly granted pursuant to Section 2.1(b).
“Supply Agreement” means that certain Supply Agreement, dated as of October 5,
2015, between Licensor and Scientific Protein Laboratories LLC.
“Term” has the meaning set forth in Section 13.1.
“Territory” means all countries and territories in the world.
“Territory Infringement” has the meaning set forth in Section 9.4(a).
“Third Party” means any entity other than Licensor or Licensee or an Affiliate
of either of them or any contract manufacturer.
“Third Party Patent Claim” has the meaning set forth in Section 0.
“Treatment” has the meaning set forth in Section 4.1.
“U.S.” means the United States of America, including all possessions and
territories thereof.
“Valid Claim” means a pending claim or claim of any issued and unexpired Patent
whose validity, enforceability or patentability has not been affected by (a)
irretrievable lapse, abandonment, revocation, dedication to the public or
disclaimer or (b) a holding, finding or decision of invalidity,


12



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




unenforceability or non-patentability by a court, governmental agency, national
or regional patent office or other appropriate body that has competent
jurisdiction, such holding, finding or decision being final and unappealable or
unappealed within the time allowed for appeal (other than a petition to the
United States Supreme Court for a writ of certiorari), provided that if any such
pending claim does not issue within three (3) years from its earliest priority
date, such pending claim will cease to be a Valid Claim unless and until
actually issued.
ARTICLE 2

LICENSES
2.1    License to Licensee.
(a)    License Grant to Licensee. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee an exclusive (even as to Licensor)
license, with the right to grant sublicenses as permitted under Section 2.1(b),
under the Licensor Technology (including any Licensor Inventions), to research,
Develop, make, have made, register, use, sell, offer for sale, import and export
and otherwise Commercialize Products in the Field in the Territory.
(b)    Sublicense Rights. Licensee may grant sublicenses through multiple tiers
(i) of the licenses granted in Section 2.1(a), or (ii) of any rights to
distribute and/or sell any Product in the Field in the Territory, to any
Affiliate or Third Party without the approval of Licensor unless such sublicense
constitutes an exclusive grant to a Third Party of Licensee’s rights to Develop
and Commercialize a Product in a Major Market Country, in which case such
sublicense shall require the prior written approval of Licensor, which approval
will not be unreasonably withheld, conditioned or delayed; provided that in all
events (1) Licensee shall remain responsible for the performance of its
Sublicensees hereunder and must not grant any rights that are inconsistent with
the rights granted to and obligations of Licensee hereunder; and (2) Licensee
shall, upon Licensor’s written request, provide Licensor with a copy of each
sublicense agreement for its Sublicensees (for the avoidance of doubt, excluding
any sublicense agreement with any Affiliate of Licensee), which may be
reasonably redacted to exclude Sublicensee proprietary information, within
thirty (30) days of execution, which copy shall be treated as Confidential
Information of Licensee hereunder.
2.2    License to Licensor. Subject to the terms and conditions of this
Agreement, Licensee hereby grants to Licensor a non-exclusive license, under the
Licensee Technology and the Licensor Technology, to Develop Products solely in
accordance with, and solely for the purposes of, performing Licensor’s
obligations under Section 4.3(a).
2.3    Negative Covenants.
(a)    Licensee will not, and will not permit any of its Affiliates or
Sublicensees to, use or practice any Licensor Technology outside the scope of
the licenses granted to it under Section 2.1.


13



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(b)    Licensor will not, and will not permit any of its Affiliates or licensees
to, use or practice any Licensee Technology or Licensor Technology outside the
scope of the licenses granted to it under Section 2.2.
2.4    Exclusivity Covenant. The Parties, their Affiliates, and their respective
sublicensees will not, directly or through any Third Party, other than pursuant
to this Agreement, develop, register, manufacture, have manufactured, import,
export, market, distribute or sell in the Territory any Competitive Products
until the [*] of the termination of this Agreement. For clarity, the provisions
of this Section 2.4 shall continue to apply with respect to those jurisdictions
where this Agreement remains in effect in the event of a partial termination of
this Agreement. Notwithstanding the foregoing, in the event of a Change of
Control of a Party, nothing in this Section 2.4 shall be construed to limit or
restrict the activities or operations of the Acquiror or its Affiliates (other
than the acquired Party and the pre-acquisition Affiliates of the acquired
Party).
2.5    No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party will be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party.
ARTICLE 3

GOVERNANCE
3.1    Joint Development Committee.
(a)    Formation and Role. Within thirty (30) days after the Effective Date, the
Parties will establish a joint development committee (the “JDC”) for the overall
coordination and oversight of the Parties’ activities under this Agreement. The
role of the JDC is:
(i)    to review, discuss and approve the overall strategy for the Development
and Regulatory Approval of Products in the Field in the Territory;
(ii)    to review and discuss the overall performance of the Parties pursuant to
this Agreement and to compare such performance to the objectives outlined in the
Development Plan and to the diligence obligations set forth in Section 4.3;
(iii)    to review, discuss and approve any amendments to the Development Plan
(including the Regulatory Plan);
(iv)    to perform such other functions as appropriate to further the purposes
of this Agreement as expressly set forth in this Agreement or as mutually
determined by the Parties in writing.
The JDC has only the powers expressly assigned to it in this Section 3.1 and
elsewhere in this Agreement. The JDC has no power to interpret, amend, modify,
or waive compliance with this Agreement.


14



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(b)    Members. Each Party will initially appoint two (2) representatives to the
JDC, each of whom will be an officer or employee of such Party having sufficient
seniority within the applicable Party to make decisions arising within the scope
of the JDC’s responsibilities. The JDC may change its size from time to time by
mutual consent of its members and each Party may replace its representatives at
any time upon written notice to the other Party; provided, however, that the JDC
will at all times consist of an equal number of members appointed by each Party.
If a JDC representative from either Party is unable to attend or participate in
a meeting of the JDC, the Party who designated such representative may designate
an appropriately qualified substitute representative for the meeting. The JDC
will have a chairperson, who will be elected, on an annual basis, alternately by
Licensor or Licensee. The Licensee will elect the initial chairperson. The role
of the chairperson is to convene and preside at all meetings of the JDC and to
ensure the preparation of meeting minutes, but the chairperson has no additional
powers or rights beyond those held by other JDC representatives.
(c)    Meetings. The JDC will meet at least one (1) time per Calendar Quarter
until the date on which there are no further Development activities ongoing in
respect of the Product. Either Party may also call a special meeting of the JDC
(including by videoconference or teleconference) upon at least ten (10) Business
Days’ prior written notice to the other Party if such Party reasonably believes
that a significant matter must be addressed before the next regularly scheduled
meeting, and such Party will provide the JDC no later than ten (10) Business
Days before the special meeting with materials reasonably adequate to enable an
informed decision to be made by its members. The JDC may meet in person, by
videoconference or by teleconference, provided, however, at least two
(2) meetings per Calendar Year occur in person at a mutually agreeable location
or alternating each meeting between (i) Durham, North Carolina, and (ii) Miami,
Florida or Weston, Florida. Each Party will pay for its own expenses relating to
such meetings. As appropriate, other employee representatives or agents of the
Parties may attend JDC meetings as non-voting observers or presenters. The
chairperson of the JDC will prepare reasonably detailed written minutes of all
JDC meetings that reflect and include all material decisions made at such
meetings. The JDC chairperson will send draft meeting minutes to each member of
the JDC for review and approval within ten (10) Business Days after each JDC
meeting. Such minutes will be approved unless one or more members of the JDC
object to the accuracy of such minutes within ten (10) Business Days of receipt.
(d)    Decision Making. Actions to be taken by the JDC will be taken only
following unanimous vote, with each Party having one (1) vote representing the
views of its members. If the JDC fails to reach unanimous agreement on a matter
before it for decision for a period in excess of ten (10) Business Days, then
either Party may at any time thereafter provide the other written notice
specifying the terms of such dispute in reasonable detail and the chief
executive officers of each Party shall meet at a mutually agreed upon time and
location for the purpose of resolving such dispute. If they are not able to
resolve such dispute in a mutually agreeable manner, then the President of
Licensee (or his or her designee) may cast the deciding vote for the JDC. Each
Party retains the rights, powers, and discretion granted to it under this
Agreement and neither Party will delegate to or vest in any such rights, powers,
or discretion in the JDC, unless such delegation or vesting of rights is
expressly provided for in this Agreement or the Parties expressly so agree in
writing.


15



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




3.2    Alliance Manager.
(a)    Appointment. Within thirty (30) days following the Effective Date, each
Party shall appoint (and notify the other Party of the identity of) a
representative of such Party having a general understanding of pharmaceutical
development and commercialization issues sufficient to act as its alliance
manager under this Agreement (each an “Alliance Manager”). Each Party may
replace its Alliance Manager at any time by written notice to the other Party.
(b)    Specific Responsibilities. The Alliance Managers will serve as the
primary administrative contact point between the Parties for the activities
under this Agreement for the purpose of providing each Party with information on
the Development and Regulatory Approval of each Product in the Field in the
Territory and shall have the following responsibilities:
(i)    facilitate the flow of information and otherwise promote communication,
coordination and collaboration between the Parties;
(ii)    coordinate the various functional representatives of each Party, as
appropriate, in developing and executing strategies and plans;
(iii)    assist the integration of teams across functional areas;
(iv)    assist the JDC in identifying and raising cross-Party or
cross-functional disputes in a timely manner; and
(v)    perform such other functions as agreed by the Parties.
3.3    Good Faith. In conducting themselves as a member of the JDC or as an
Alliance Manager, all representatives of both Parties will consider diligently,
reasonably and in good faith all input received from the other Party, and will
try to reach consensus on all matters before them. In exercising any
decision-making authority granted to it under this ARTICLE 3, each Party will
conduct its discussions in good faith with a view toward operating for the
mutual benefit of the Parties and in furtherance of the successful
collaboration, Development and Commercialization of Products in the Territory.
Notwithstanding anything to the contrary in this Agreement, neither Party nor
any of their respective Affiliates will be required to take, or will be
penalized for not taking, any action that is not in compliance with such Party’s
ethical business practices and policies or that such Party reasonably believes
is not in compliance with Laws.
3.4    Scope of Governance. The Parties agree not to share or discuss any
Confidential Information beyond the scope of the collaboration contemplated by
this Agreement. Each Party acknowledges and agrees that the JDC members and
participants will receive Confidential Information in connection with JDC
meetings. Each Party will ensure that its JDC members and other participants are
informed that they should regard all JDC-related information as Confidential
Information.
ARTICLE 4

PRODUCT DEVELOPMENT


16



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




4.1    Overview. The Parties desire and intend to collaborate with respect to
the Development of Products, with an emphasis on Products for the treatment,
control, mitigation, prevention, cure or diagnosis (collectively, “Treatment”)
of oncology Indications (the “Oncology Field”), as and to the extent set forth
in this Agreement. As between the Parties, and subject to Licensor’s rights at
the JDC in accordance with ARTICLE 3, Licensee will be responsible for all
aspects of the Development of Products. Notwithstanding the foregoing, the
Parties agree that Licensor will be responsible for preparing and delivering to
Licensee, in a reasonably organized and readable format standard for a final
Clinical Study report, the complete results and data from the Phase 2 Study
titled “A Randomized, Phase II Study of CX-01 Combined With Standard Induction
Therapy for Newly Diagnosed Acute Myeloid Leukemia” when available after the
Effective Date. Licensee will bear all of the costs and expenses incurred in
connection with all Development activities.
4.2    Development Plan.
(a)    Initial Development Plan. Following the Effective Date, the Parties will
use their respective reasonable best efforts to negotiate and finalize an
initial Development Plan in respect of the Oncology Field as promptly as
practicable, and in any event, within sixty (60) days following the Effective
Date.
(b)    Amendments. The JDC will periodically review, and, as required, prepare
amendments to the Development Plan, for review and comment by the Parties. Such
proposed amended Development Plan will reflect any changes (including additions)
to the Development of Products in the Field in the Territory. Once approved by
the JDC, the amended Development Plan will become effective and supersede the
previous Development Plan as of the date agreed to in writing by the Parties.
Amendments to the Development Plan will only be effective if made pursuant to
this Section 4.2(b).
4.3    Diligence.
(a)    Licensee’s Obligations. Licensee shall use Commercially Reasonable
Efforts to Develop at least one Product in each of the [*] in accordance with
the Development Plan. Without limitation of the foregoing, Licensee shall use
Commercially Reasonable Efforts to adhere to the following timelines:
(i)    Within twelve (12) months after [*];
(ii)    Within twenty-four (24) months after the [*];
(iii)    Within nine (9) months from the delivery of the [*].
(b)    Licensor’s Obligations. In the event that any Development activities are
allocated to Licensor in the Development Plan, Licensor shall conduct such
activities using Commercially Reasonable Efforts, in a timely and efficient
manner, and in all cases in accordance with the timelines set forth in the
Development Plan.


17



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




4.4    Data Exchange and Use. Subject to the terms and conditions of this
Agreement, (a) Licensor will promptly provide to Licensee (i) all Information
obtained by Licensor or any of its licensees related to Products and (ii) all
safety data related to Licensor’s programs unrelated to the foregoing, and (b)
Licensor will cooperate in good faith to provide Licensee access to and
reasonable assistance with all Licensor Technology and other Confidential
Information as may be required for Licensee to exercise the rights and licenses
explicitly granted and to perform its obligations hereunder.
4.5    Compliance with Laws. Each Party will conduct its activities under this
Agreement in a good scientific manner and comply in all material respects with
all Laws, including applicable national and international guidelines such as
ICH, GCP and GLP.
ARTICLE 5

REGULATORY MATTERS
5.1    Regulatory Responsibilities.
(a)    Licensee will be responsible for all regulatory submissions and will
control all regulatory activities with respect to Products in the Territory,
including safety reporting, analysis and strategy. Licensor will provide timely
support to Licensee with respect to such regulatory activities at Licensee’s
cost (other than minor consultation, clerical assistance and other assistance
resulting in immaterial expenses, which shall be the responsibility of Licensor)
and will, at Licensee’s request, promptly transfer all Regulatory Materials and
Information in its possession or under its Control related to CX-01 or any
Product to Licensee.
(b)    Licensee will be the primary interface with and will otherwise handle all
correspondence, meetings and other interactions with the relevant Regulatory
Authorities concerning regulatory activities related to Products in the Field in
the Territory, and Licensee will prepare and file any and all Regulatory
Materials for each Product in the Field in the Territory at its sole expense in
accordance with the Regulatory Plan. Licensor will assist and cooperate, at
Licensee’s expense, with Licensee in connection with the preparation and filing
of such Regulatory Materials, as reasonably requested by Licensee. Such
cooperation will include promptly responding within procedural timelines set by
Regulatory Authorities to any reasonable request from Licensee for Licensor
Know-How needed for the Regulatory Materials.
(c)    Unless the Parties otherwise agree in writing: (i) except as expressly
contemplated by this Section 5.1, Licensor will not communicate with respect to
any Product in the Field with any Regulatory Authority having jurisdiction in
the Territory, unless so ordered by such Regulatory Authority, in which case
Licensor will provide prompt (but in any event within 2 business days) notice to
Licensee of such order and all details thereof; and (ii) except as expressly
contemplated by this Section 5.1, Licensor will not submit any Regulatory
Materials or seek Regulatory Approvals for any Product in the Field in the
Territory.
(d)    Licensee shall provide Licensor with reasonable advance notice of any
scheduled significant meeting with the FDA or EMA relating to any Regulatory
Approval for a


18



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Product, and Dr. Stephen Marcus, as a representative of Licensor (or a
reasonably acceptable replacement if Dr. Marcus is not available), shall, to the
extent permitted by the FDA or EMA, as applicable, have the right to attend any
such meeting at Licensor’s expense. Licensee shall promptly inform (including by
providing redacted copies upon request) Licensor about any significant
interaction (oral or written) with a Regulatory Authority.
5.2    Regulatory Costs. Licensee will pay for all of its costs and expenses
related to the preparation, filing and maintenance of all Regulatory Materials
and Regulatory Approvals for each Product in the Field in the Territory.
5.3    Regulatory Materials. During the Term, Licensor will provide Licensee
with access, free of charge, to all Licensor Know-How then in existence and in
Licensor’s possession that constitutes pre-clinical or clinical data, CMC
Information and manufacturing data relating to any Product. Licensor will
support Licensee, as reasonably requested by Licensee and at Licensee’s cost
(other than minor consultation, clerical assistance and other assistance
resulting in immaterial expenses, which shall be the responsibility of
Licensor), in obtaining Regulatory Approvals in the Territory, including
providing necessary documents or other materials required by Laws to obtain
Regulatory Approval in the Territory, all in accordance with the terms and
conditions of this Agreement.
5.4    No Harmful Actions. If Licensee reasonably believes that Licensor is
taking or intends to take any action with respect to any Product that is
substantially likely to have a Material Impact upon the Development or
regulatory status of any Product in the Territory, Licensee may bring the matter
to the attention of the JDC. Except as required by applicable Laws, Licensor
will not proceed with any such action or alternative course of action until it
is approved by the JDC in accordance with Section 3.1(d).
5.5    Notification of Threatened Action. Each Party will immediately, but in no
event later than ten (10) days after receipt, notify the other Party of any
information it receives regarding any threatened or pending action, inspection
or communication by or from any Third Party, including a Regulatory Authority,
which may affect the Development or regulatory status of any Product. Upon
receipt of such information, the Parties will consult with each other to arrive
at a mutually acceptable procedure for taking appropriate action.
ARTICLE 6

MANUFACTURE AND SUPPLY
6.1    Supply. Licensor shall assign, grant, convey and transfer to Licensee all
of the rights, title and interests of Licensor in and to the Supply Agreement
and the Pyramid Agreement effective as of the Effective Date. In furtherance
thereof, concurrently with the execution and delivery of this Agreement,
Licensor shall deliver to Licensee, in respect of each of such agreements, an
appropriate assignment and consent form duly executed by all parties to the
applicable agreement. In addition, Licensor will, promptly after the Effective
Date, transfer at no additional cost to Licensee (other than for mutually agreed
upon, actual out-of-pocket costs for full time equivalent (FTE) resources from
Licensor's contract manufacturing organization to transfer manufacturing


19



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




technology), Licensor’s (i) existing CX-01 inventory of GMP and non-GMP bulk
active pharmaceutical ingredient and bulk drug product, such transfer to be
accompanied by appropriate representations, warranties, covenants and conditions
as to GMP compliance, and (ii) the manufacturing technology developed by
Licensor to date and controlled by Licensor with respect to the manufacture of
CX-01.


ARTICLE 7

COMMERCIALIZATION
7.1    Overview. Subject to the terms and conditions of this Article 7, as
between the Parties, Licensee will be responsible for all aspects of the
Commercialization of Products in the Field in the Territory. Licensee will bear
all of the costs and expenses incurred in connection with such Commercialization
activities.
7.2    Diligence. Upon obtaining Regulatory Approval of a Product in a Major
Market Country, Licensee will use Commercially Reasonable Efforts to
Commercialize such Product in the approved Indication in such Major Market
Country, with Licensor’s timely assistance, if reasonably requested by Licensee
and at Licensee’s sole cost. Notwithstanding anything herein to the contrary,
Licensee’s commitment to use Commercially Reasonable Efforts as set forth herein
shall not preclude the suspension or discontinuance of the Development or
Commercialization of any Product, if appropriate, based on the application of
Commercially Reasonable Efforts. Licensor hereby acknowledges and agrees that
Licensee and its Affiliates make (and have made) no representation or warranty,
either express or implied, at law or in equity, that it will be able to
successfully achieve the Milestones, or that it will be able to achieve any
amount of Net Sales, and Licensor specifically disclaims that it is relying upon
or has relied upon any such representations or warranties that may have been
made by any individual or entity. Except as set forth in Section 2.4, nothing in
this Agreement shall limit or restrict the right of Licensee or its Affiliates
to Develop, make regulatory filings, obtain Regulatory Approvals with respect
to, or Commercialize any product or to engage in any business or other activity.
7.3    Pricing. Licensee will determine all pricing of Products in the Field in
the Territory. For the avoidance of doubt, Licensor does not have any right to
direct, control, or approve Licensee’s pricing of Products in the Field in the
Territory.
ARTICLE 8

COMPENSATION
8.1    Upfront Payment.
(a)    Cash Consideration. In consideration of the rights granted to Licensee
herein, Licensee will pay to Licensor a one-time, non-refundable, upfront fee of
Thirty Million Dollars ($30,000,000) within five (5) Business Days following the
Effective Date.


20



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(b)    Equity Consideration. In consideration of the rights granted to Licensee
herein, Licensee will issue to Licensor, within five (5) Business Days following
the Effective Date, ten million (10,000,000) shares (the “Shares”) of Licensee’s
common stock, par value $0.001 per share (the “Common Stock”). The Shares shall
be subject to a one-year lock up and Licensor shall be entitled to registration
rights with respect to such Shares, all as set forth in the form agreement
attached to this Agreement as Exhibit A (the “Lock Up Agreement”).
8.2    Milestone Payments.
(a)    Development/Regulatory Milestone Payments. In addition to the payment set
forth in Section 8.1, Licensee will pay the following one-time
Development/regulatory milestone payments (the “Development/Regulatory
Milestones”) to Licensor, each within thirty (30) days after the first
achievement of each Development/Regulatory Milestone event indicated below:
 
Development/Regulatory Milestone Event
Milestone Payment
1.    
[*]
$[*]
2.    
[*]
$[*]
3.    
[*]
$[*]
4.    
[*]
$[*]
5.    
[*]
$[*]
6.    
[*]
$[*]
7.    
[*]
$[*]

The Development/Regulatory Milestone payments set forth in this Section 8.2(a)
are payable only once, the first time the Development/Regulatory Milestone event
is achieved. For clarity, this means that the total maximum amount of
Development/Regulatory Milestone payments payable under this Section 8.2(a) is
$202,500,000.
(b)    Net Sales Milestone Payments. In addition to the payment set forth in
Section 8.1, Licensee will make the following, one-time milestone payments (the
“Net Sales Milestones”) to Licensor when the aggregate Net Sales of all Products
in the Territory first reach the specified amount listed in the “Net Sales
Milestone Event” column below in any Calendar Year:


21



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




 
Net Sales Milestone Event
Milestone Payment
1.    
Net Sales of Products in a Calendar Year in the Territory exceed One Hundred
Million Dollars ($100,000,000)
$[*]
2.    
Net Sales of Products in a Calendar Year in the Territory exceed Two Hundred
Fifty Million Dollars ($250,000,000)
$[*]
3.    
Net Sales of Products in a Calendar Year in the Territory exceed Five Hundred
Million Dollars ($500,000,000)
$[*]
4.    
Net Sales of Products in a Calendar Year in the Territory exceed One Billion
Dollars ($1,000,000,000)
$[*]
5.    
Net Sales of Products in a Calendar Year in the Territory exceed Two Billion
Dollars ($2,000,000,000)
$[*]



Each Net Sales Milestone in this Section 8.2(b) is separate and will be paid
only once, the first time the Net Sales Milestone event is achieved. The maximum
amount payable to Licensor pursuant to this Section 8.2(b) will be $385,000,000.
Licensee will notify Licensor in writing within thirty (30) days after the end
of the Calendar Quarter in which the applicable Net Sales Milestone Event is
achieved and payment shall accompany such report.
8.3    Royalties.
(a)    Royalty Rates. Licensee will pay to Licensor royalties on Net Sales of
all Products in the Territory during the Royalty Term, as calculated by
multiplying the applicable royalty rate set forth below (subject to reductions
as set forth herein) by the corresponding amount of incremental, aggregated Net
Sales of all Products in the Territory in such Calendar Year.
Annual Net Sales of all Products in the Territory
Royalty Rate
For that portion of annual Net Sales less than or equal to [*]
[*]%
For that portion of annual Net Sales greater than [*] but less than [*]
[*]%
For that portion of annual Net Sales equal to or greater than [*] but less than
[*]
[*]%
For that portion of annual Net Sales equal to or greater than [*] less than [*]
[*]%
For that portion of annual Net Sales equal to or greater than [*]
[*]%



(b)    Royalty Term. Licensee will pay to Licensor royalties on Net Sales of
Products under this Section 8.3 on a country-by-country basis, during the period
in which [*] (the


22



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




“Royalty Term”). Upon the expiry of the Royalty Term in a given country, the
license granted to Licensee pursuant to Section 2.1(a) will become a fully
paid-up and royalty-free license for that country.
(c)    Royalty Reduction During Market Exclusivity. During the period of the
Royalty Term where only Market Exclusivity remains, on a country-by-country and
Product-by-Product basis, the royalty rates payable on Net Sales of such Product
within such country of the Territory shall be reduced by [*].
(d)    Royalty Reduction for Third Party License. If Licensee reasonably
determines it is necessary to seek or obtain a license from any Third Party to
Develop or Commercialize a Product in any country in the Territory, then
Licensee may offset against royalties otherwise due to Licensor under this
Agreement with respect to such country an amount equal to [*] of any royalties
or other license fees/payments actually paid by Licensee to such Third Party
under such license; provided that in no event will the royalties payable by
Licensee in any Calendar Quarter with respect to any country be reduced by more
than [*] as a result of this Section 8.3(d). Notwithstanding the foregoing, any
excess amounts that would have otherwise been deducted in such Calendar Quarter
pursuant to this Section 8.3(d) shall be deducted from royalties otherwise due
to Licensor under this Agreement with respect to such country in successive
Calendar Quarters until the credit has been realized in full.
(e)    Royalty Reports and Payments. Within thirty (30) days following the end
of each Calendar Quarter commencing with the Calendar Quarter in which the First
Commercial Sale of Product is made anywhere in the Territory, Licensee shall
provide Licensor with a report containing the following information for such
Calendar Quarter, on a country-by-country basis: (i) the amount of gross sales
of Product in the Territory, (ii) an itemized calculation of Net Sales in the
Territory showing deductions provided for in the definition of “Net Sales” and
any rebates that are known to be required in respect of the Calendar Quarter in
question, (iii) the conversion of such Net Sales from the currency of sale into
Dollars, and (iv) the calculation of the royalty payment due on such sales,
showing the application of the reduction, if any, made in accordance with the
terms of Section 8.3(d). If and to the extent that Licensee identifies an error
in a prior royalty report, it shall set forth the error and related calculations
in the current royalty report. Concurrent with the delivery of the applicable
quarterly report, Licensee shall pay in Dollars all amounts due (adjusted to
correct any errors in a prior report) to Licensor pursuant to this Section 8.3
with respect to Net Sales by Licensee, its Affiliates and their respective
Sublicensees for such Calendar Quarter.
8.4    Blocked Currency. In each country in the Territory where the local
currency is blocked and cannot be removed from the country, Licensee will pay to
Licensor royalties accrued on Net Sales in such country in the equivalent amount
in Dollars.
8.5    Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars will be calculated, on a quarterly basis, using the average daily
closing rate of exchange for Calendar Quarter as reported in the Financial Times
(London edition) in the Calendar Quarter before the date of payment.


23



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




8.6    Payment Method; Late Payments. Each Party will make all payments due
hereunder in Dollars by wire transfer of immediately available funds into an
account designated by the Party that is owed such payment (such Party, the
“Payee”). If the Payee does not receive payment of any sum due to it on or
before the due date, simple interest will thereafter accrue on the sum due to
the Payee until the date of payment at the per annum rate of the then-current
prime rate as reported in The Wall Street Journal plus [*], or the maximum rate
allowable by Laws, whichever is lower. Notwithstanding the foregoing, a Party
making a payment pursuant to this Agreement shall not be deemed to have made a
late payment, and no interest shall be due pursuant to this Section 8.6, if the
payment is not made by the due date as a result of the Payee’s efforts to reduce
or eliminate a tax applicable to such payment pursuant to Section 8.9(c) solely
upon and pursuant to the request of the other Party, provided the paying Party
makes the required payment (net of applicable withholding taxes) as soon as
practicable after the tax issue is resolved.
8.7    Records. Each Party will keep (and will ensure that its Affiliates and
sublicensees keep) such records as are required to determine, in accordance with
GAAP or international financial reporting standards, as applicable, and this
Agreement, the sums or credits due under this Agreement, including Net Sales.
Each Party will retain all such books, records and accounts until the later of
(a) three (3) years after the end of the period to which such books, records and
accounts pertain and (b) the expiration of the applicable tax statute of
limitations (or any extensions thereof), or for such longer period as may be
required by Laws. Each Party will require its sublicensees to provide to it a
report detailing the foregoing expenses and calculations incurred or made by
such sublicensee, which report will be made available to the other Party in
connection with any audit conducted by such other Party pursuant to Section 8.8.
8.8    Audits. Each Party may have an independent regional or national certified
public accounting firm, reasonably acceptable to the audited Party, have access
during normal business hours, and upon reasonable prior written notice, to
examine only those records of the audited Party (and its Affiliates and
sublicensees) as may be reasonably necessary to determine, with respect to any
Calendar Year ending not more than three (3) years before such Party’s request,
the correctness or completeness of any report or payment made under this
Agreement; provided, however, the audited Party shall not be required to
provide, and neither the auditing Party nor the independent certified public
accountant engaged by the auditing Party shall be entitled to review, the tax
returns or tax records of the audited Party or those of its Affiliates and
sublicensees. The foregoing right of review may be exercised only once per year
and only once with respect to each such periodic report and payment. Reports of
the results of any such examination will be (a) limited to details of any
discrepancies in the audited Party’s records relating to Product together with
an explanation of the discrepancy and the circumstances giving rise to the
discrepancy (b) made available to both Parties and (c) subject to Article 12. If
the audit report concludes that (i) additional amounts were owed by the audited
Party, the audited Party will pay the additional amounts, with interest from the
date originally due as provided in Section 8.6 or (ii) excess payments were made
by the audited Party, the auditing Party will reimburse such excess payments,
without interest, in either case ((i) or (ii)), within thirty (30) days after
the date on which such audit report is delivered to both Parties. The Party
requesting the audit will bear the full cost of the performance of any such
audit, unless such audit, which covers the entire Calendar Year, discloses a
variance to the detriment of the auditing Party of more than [*] from the amount
of the original report, royalty or payment


24



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




calculation, in which case the audited Party will bear the full cost of the
performance of such audit. The results of such audit will be final, absent
manifest error.
8.9    Taxes.
(a)    Taxes on Income. Each Party will pay all taxes (including related
interest and penalties) imposed on its share of income arising directly or
indirectly from the efforts of, or the accrual, receipt or deemed receipt of any
payment by, such Party under this Agreement.
(b)    Tax Withholding. If any taxes (including related interest and penalties)
are required to be withheld by a Party with respect to an amount payable to the
other Party, such Party will: (a) withhold such taxes from the payment made to
the other Party; (b) timely pay the withheld taxes to the proper taxing
authority; (c) send proof of payment to the other Party; and (d) reasonably
assist the other Party in its efforts to obtain a refund of or credit for such
tax payment in accordance with Section 8.9(c). Any amount actually withheld and
remitted by a Party to a taxing authority pursuant to this Section 8.9(b) will
be treated for all purposes of this Agreement as paid to the other Party. If a
Party makes a payment without deduction for tax withholding and an amount of tax
should have been withheld from such payment, the Party that made such payment
shall be entitled to recover the underwithheld tax (and any penalties, additions
to tax and interest related thereto and any penalties, additions to tax and
interest payable by the paying Party due to the failure to timely withhold) by
an additional withholding from any amount payable to the other Party under this
Agreement, and to the extent such recovery is insufficient, such Party may make
a claim pursuant to ARTICLE 11. No amount shall be withheld, or a reduced amount
shall be withheld, as applicable, if, in accordance with Section 8.9(c), a Party
that is entitled to a payment timely furnishes the other Party with the
necessary tax forms and other documents prescribed by applicable Laws, which
shall be in a form reasonably satisfactory to the Party receiving the documents,
identifying that the relevant payment is exempt from tax or subject to a reduced
tax rate.
(c)    Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by one
Party to the other Party under this Agreement. The Party entitled to a payment
will provide the paying Party with any tax forms that may be reasonably
necessary in order for the paying Party not to withhold tax or to withhold tax
at a reduced rate under an applicable bilateral income tax treaty. Each Party
will provide the other with reasonable assistance to enable the recovery, as
permitted by Law, of withholding taxes, value added taxes, or similar
obligations resulting from payments made under this Agreement, such recovery to
be for the benefit of the Party bearing such withholding tax or value added tax.
ARTICLE 9

INTELLECTUAL PROPERTY MATTERS
9.1    Ownership of Inventions.
(a)    General. Licensee will own any Inventions invented (a) solely by its own
employees, agents or independent contractors and (b) jointly by employees,
agents or independent


25



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




contractors of each Party, in the course of conducting the activities under this
Agreement, together with all intellectual property rights therein (“Licensee
Inventions”). Licensor will own any Inventions invented solely by its own
employees, agents or independent contractors in the course of conducting its
activities under this Agreement, together with all intellectual property rights
therein (“Licensor Inventions”), all of which, for the avoidance of doubt,
constitute Licensor Technology and are included in the license in Section 2.1.
(b)    United States Law. The determination of ownership rights of Inventions
shall, for the purposes of this Agreement, be made in accordance with applicable
Law in the U.S. Each Party shall, and does hereby, assign, and shall cause its
Affiliates and their sub(licensees) and Sublicensees to so assign, to the other
Party, without additional compensation, all right, title and interest in and to
any Information and other Inventions as necessary to fully effect the ownership
provided for in Section 9.1(a).
(c)    Assignment Obligation. Each Party shall cause all persons who perform
Development activities or regulatory activities for such Party under this
Agreement or who conceive, discover, develop or otherwise make any Inventions by
or on behalf of either Party or its Affiliates or its or their (sub)licensees
(or Sublicensees) under or in connection with this Agreement to be under an
obligation to assign (or, if such Party is unable to cause such person to agree
to such assignment obligation despite such party’s using commercially reasonable
efforts to negotiate such assignment obligation, then to grant an exclusive
license under) their rights in any Inventions resulting therefrom to such Party,
except where applicable Law requires otherwise and except in the case of
governmental, not-for-profit and public institutions that have standard policies
against such an assignment (in which case, a suitable license or right to obtain
such a license, shall be obtained). In addition, each Party shall require (and
shall cause its Affiliates and Sublicensees to require) that any Third Party
collaborator assign to such Party all of its rights, title and interest in and
to any Inventions so to fully effect the ownership provided for in Section
9.1(a).
9.2    Disclosure of Inventions; Patent Strategy Consultation. Each Party will
promptly disclose to the other Party all Inventions (whether Licensor Inventions
or Licensee Inventions), including any Invention disclosures, or other similar
documents, submitted to it by its employees, agents or independent contractors
describing Inventions that are either Licensor Inventions or Licensee
Inventions, and all material Information relating to such Inventions to the
extent necessary or useful for the preparation, filing and maintenance of any
Patent, and the determination of inventorship, with respect to such Invention.
9.3    Prosecution of Patents.
(a)    Subject to Section 9.3(b), as between the Parties, Licensee may prepare,
file, prosecute and maintain the Licensee Patents, the Licensor Patents and any
Patent covering Licensor Inventions directed to any Product, including the
manufacture or use thereof (collectively, the “Licensee Prosecuted Patents”). As
between the Parties, Licensee will bear and be solely responsible for all costs
incurred after the Effective Date only in connection with the preparation,
filing, prosecution or maintenance of any Licensee Prosecuted Patent that it
chooses to prepare, file, prosecute or maintain in the Territory. Before any
substantive prosecution filing, Licensee will provide Licensor with a reasonable
opportunity to review and comment on such prosecution efforts


26



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




regarding the Licensee Prosecuted Patents as follows: Licensee will promptly
provide Licensor with copies of all material communications from any patent
authority regarding the Licensee Prosecuted Patents, and will provide Licensor,
for its review and comment, with drafts of any material filings or responses to
be made to such patent authorities in a reasonable amount of time in advance of
submitting such filings or responses. Licensee will consider in good faith any
reasonable comments thereto provided by Licensor in connection with the
prosecution of the Licensee Prosecuted Patents. Each Party will provide the
other Party all reasonable assistance and cooperation (at the other Party’s
cost) in the Patent prosecution efforts provided in this Section 9.3(a),
including executing any other required documents or instruments for such filings
and prosecution.
(b)    If Licensee decides not to prepare or file, or to abandon, any Licensee
Prosecuted Patent or not to apply for an extension of any Licensee Prosecuted
Patent, including a supplementary protection certificate or equivalent thereof,
anywhere in the Territory, Licensee will promptly notify Licensor and Licensor
may assume Licensee’s rights and responsibilities under this Section 9.3 with
respect to such Licensee Prosecuted Patent, and in connection with assuming such
rights and responsibilities, including responsibility for costs, Licensor may
prepare, file, prosecute, or maintain such Licensee Prosecuted Patent or apply
for any extension (including a supplementary protection certificate or
equivalent thereof) and Licensor will thereafter control the prosecution and
maintenance of such Licensee Prosecuted Patent in the Territory; provided that
any such Licensee Prosecuted Patent that is a Licensor Patent, shall thereafter
be excluded from the definition of “Licensor Patents” for purposes of the
license grant in Section 2.1(a).
9.4    Patent Enforcement.
(a)    Notification. If either Party becomes aware of any existing or threatened
infringement of any of the Licensee Patents or the Licensor Patents in the Field
anywhere in the Territory by a Third Party, including any declaratory judgment,
and opposition, post-grant administrative proceedings, or similar action from a
Third Party alleging the invalidity, unenforceability, or non-infringement of
any of the Licensee Patents or Licensor Patents (“Territory Infringement”), such
Party will promptly notify the other Party in writing to that effect and the
Parties will consult with each other regarding any actions to be taken with
respect to such Territory Infringement.
(b)    Enforcement Rights. For any Territory Infringement, each Party will share
with the other Party all Information available to it regarding such actual or
alleged infringement. As between the Parties, Licensee may bring an appropriate
suit or other action against any person or entity engaged in any such Territory
Infringement which infringes any Licensee Patent or any Licensor Patent that
includes claims directed to any Product, at Licensee’s cost and expense.
Licensor will take appropriate action to enable Licensee to commence a suit or
take the actions set forth in the preceding sentence. If Licensee fails to
commence a suit to enforce the applicable Licensor Patents against such
Territory Infringement or to settle or otherwise secure the abatement of such
Territory Infringement within one hundred eighty (180) days after becoming aware
of such Territory Infringement, then Licensor may commence a suit or take action
to enforce such Licensor Patents against such Territory Infringement at its own
cost and expense. In this case, Licensee will take


27



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




appropriate actions to enable Licensor to commence a suit or take the actions
set forth in the preceding sentence.
(c)    Collaboration. Each Party will provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including executing all necessary and proper documents and if required to
establish and maintain standing to join such action as a party plaintiff if
required by Law to pursue such action, provided that the Party so joined as a
party plaintiff shall be under no obligation to participate except to the extent
that such participation is required as the result of its being a named party to
such action, and the enforcing Party agrees to fully indemnify, defend and hold
harmless the other Party from and against all Claims (including reasonable legal
fees and expenses) incurred by the other Party relating thereto. Each Party will
additionally use Commercially Reasonable Efforts to have joined to such action
as a party plaintiff any Third Party whose joinder is required by law to
establish and maintain standing to pursue such action. The enforcing Party will
keep the other Party regularly informed of the status and progress of such
enforcement efforts, will reasonably consider the other Party’s comments on any
such efforts, and will seek consent of the other Party in any important aspects
of such enforcement, including determination of litigation strategy and filing
of material papers to the competent court, which consent will not be
unreasonably withheld, conditioned or delayed. The non-enforcing Party may
obtain separate representation in such matter by counsel of its own choice and
at its own expense, but such Party will at all times cooperate fully with the
enforcing Party, subject to the provisions of Section 9.4(d).
(d)    Settlement. Licensor will not settle any claim, suit or action that it
brought under Section 9.4(b) in any manner that would negatively impact the
applicable Licensor Patents or that would limit or restrict the ability of
Licensee to Develop, make, have made or Commercialize Products anywhere in the
Territory in the Field, without the prior written consent of Licensee, which
consent will not be unreasonably withheld, conditioned or delayed. Nothing in
this Article 9 requires Licensee to consent to any settlement that is reasonably
anticipated by Licensee to have a substantially adverse impact upon any Licensor
Patent in the Territory, or to the Development, manufacture or Commercialization
of Products in the Territory in the Field. Licensee will not settle any
Territory Infringement Action that (i) includes any statement that may be used
as an admission of invalidity or unenforceability of any Licensor Patents, or
(ii) imposes any material obligations on Licensor, or admits fault on behalf of
Licensor, in each case without Licensor’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.
(e)    Expenses and Recoveries. The enforcing Party bringing a claim, suit, or
action under Section 9.4(b) will pay for any expenses incurred by such Party as
a result of such claim, suit, or action. If such Party recovers monetary damages
in such claim, suit or action, such recovery will be allocated first to the
reimbursement of any expenses incurred by the Parties in such litigation, and
any remaining amounts will be retained as follows: (i) if Licensee is the
enforcing Party, then the remaining amount attributable to a recovery for lost
sales or profits shall be deemed “Net Sales” in the Calendar Year in which the
money is actually received, and Licensee shall pay the corresponding royalty on
such amount to Licensor in accordance with Section 8.3, and (ii) if Licensor is
the enforcing Party, then Licensor shall retain [*] of such remaining amount and
shall pay [*] to Licensee.


28



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(f)    Hatch Waxman Litigation. Notwithstanding anything herein to the contrary,
should a Party receive a certification under 21 U.S.C. § 355 (j)(2)(A)(vii)(iv)
and 21 C.F.R. § 314.94 (a)(12)(i)(A)(4) with respect to one or more Licensor
Patents or Licensee Patents pursuant to the Drug Price Competition and Patent
Term Restoration Act of 1984 (Public Law 98-417, known as the Hatch-Waxman Act),
as amended, or its equivalent in a country other than the US, then such Party
shall immediately provide the other Party with a copy of such certification.
Licensee shall have ten (10) Business Days from date on which it receives or
provides a copy of such certification to provide written notice to Licensor
(“Paragraph IV Notice”) whether Licensee will bring suit, at its expense, within
a forty-five (45) day period from the date of such certification. Should such
ten (10) Business Day period expire without Licensee providing such Paragraph IV
Notice to Licensor or with written notification that Licensee has no intention
to bring suit under the Hatch-Waxman Act, then Licensor shall be free to
immediately bring suit in its name.
9.5    Infringement of Third Party Rights. If a Product made, used, offered for
sale or sold by Licensee, its Affiliates or Sublicensees, the Licensor
Technology and/or the Licensee Technology becomes the subject of a Third Party’s
claim or assertion of infringement of a Patent granted by a jurisdiction within
the Territory (each such claim or assertion a “Third Party Patent Claim”),
Licensee will promptly notify Licensor and the Parties will work toward their
shared, mutual interest in the outcome of such potential dispute, and
thereafter, the Parties will promptly meet to consider the Third Party Patent
Claim and the appropriate course of action. Licensee will defend any such Third
Party Patent Claim that pertains solely to patents that include claims directed
to any Product; provided that the provisions of Section 9.4 govern the right of
Licensee to assert a counterclaim of infringement of any Licensee Patent or any
Licensor Patents. Notwithstanding the above, Licensee shall not enter into any
settlement of any Third Party Patent Claim without the prior written consent of
Licensor if such settlement would require the Licensor to be subject to an
injunction or to make any monetary payment to the Licensee or Third Party, or
admit any wrongful conduct Licensor or its Affiliates, or would limit or
restrict the claims of or admit any invalidity and/or unenforceability of any of
the Licensor Patents, without Licensor’s prior written consent, which shall not
be unreasonably withheld.
9.6    Patent Marking. Licensee and its Affiliates and Sublicensees will mark
any Product marketed and sold by Licensee or its Affiliates or Sublicensees
hereunder with appropriate patent numbers or indicia; provided, however, that
Licensee will only be required to so mark such Product (a) to the extent such
markings or such notices would affect recoveries of damages or equitable
remedies available under Laws with respect to infringement of Patents in the
Territory or (b) as otherwise required by applicable Law.
9.7    Packaging; Trademarks. Licensee will design all final commercial
packaging and labeling of Product for use in the Territory, and may select the
brand name of Products in the Territory and register any trademarks resulting
therefrom at Licensee’s sole cost and expense.
9.8    Common Interest Agreement. To the extent necessary or advisable, the
Parties will enter into a common interest agreement.


29



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




ARTICLE 10

REPRESENTATIONS AND WARRANTIES; COVENANTS
10.1    Licensee Representations, Warranties and Covenants. Licensee represents,
warrants and covenants to Licensor as follows, as of the Effective Date:
(a)    Due Organization. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it was incorporated or formed;
(b)    Power, Authority and Binding Agreement. As of the Effective Date, (i) it
has the power and authority and the legal right to enter into this Agreement and
perform its obligations hereunder; (ii) it has taken all necessary action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of Licensee, and constitutes a legal, valid,
and binding obligation of Licensee that is enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting or relating to the enforcement of creditors’ rights
generally, and general principles of equity;
(c)    No Conflict. The execution and delivery of this Agreement, the
performance of Licensee’s obligations hereunder, and the licenses and
sublicenses to be granted pursuant to this Agreement (i) do not and will not
conflict with or violate any requirement of Laws existing as of the Effective
Date; (ii) do not and will not conflict with or violate the certificate of
incorporation, by-laws or other organizational documents of Licensee; and
(iii) do not and will not conflict with, violate, breach or constitute a default
under any contractual obligations of Licensee or any of its Affiliates existing
as of the Effective Date;
(d)    Other Rights. Neither Licensee nor any of its Affiliates is a party to or
otherwise bound by any oral or written contract or agreement that will result in
any other person obtaining any interest in, or that would give to any other
person any right to assert any claim in or with respect to, any of Licensee’s
rights under this Agreement;
(e)    No Violation. Neither Licensee nor any of its Affiliates is under any
obligation to any person, contractual or otherwise, that is in violation of the
terms of this Agreement or that would impede the fulfillment of Licensee’s
obligations hereunder; and
(f)    No Debarment. As of the Effective Date, none of Licensee’s employees,
consultants or contractors:
(i)    is debarred under Section 306(a) or 306(b) of the FD&C Act or by the
analogous Laws of any Regulatory Authority;
(ii)    has, to Licensee’s knowledge, been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S. C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or


30



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




pursuant to the analogous Laws of any Regulatory Authority, or is proposed for
exclusion, or the subject of exclusion or debarment proceedings by a Regulatory
Authority; and
(iii)    is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or has
been convicted of a criminal offense that falls within the scope of 42 U.S. C.
§1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred by a Regulatory Authority from
participation, or otherwise ineligible to participate, in any procurement or
nonprocurement programs.
(g)    Valid Issuance. The Shares have been duly authorized and, when issued,
sold and delivered in accordance with this Agreement for the consideration
expressed herein will be validly issued, fully paid and nonassessable with no
personal liability attaching to the ownership thereof and will be free and clear
of all liens, charges and encumbrances of any nature whatsoever except for
restrictions on transfer under this Agreement and the Lock Up Agreement, and
under applicable federal and state securities laws.
(h)    SEC Filings. Licensee has timely made all filings (“SEC Filings”)
required to be made by it pursuant to applicable securities laws (including
without limitation, all filings required under the Securities Exchange Act of
1934), and none of such SEC Filings contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
10.2    Licensor Representations, Warranties and Covenants. Licensor represents,
warrants and covenants to Licensee as follows, as of the Effective Date:
(a)    Due Organization. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it was incorporated or formed;
(b)    Power, Authority and Binding Agreement. As of the Effective Date, (i) it
has the power and authority and the legal right to enter into this Agreement and
perform its obligations hereunder; (ii) it has taken all necessary action on its
part required to authorize the execution and delivery of this Agreement and the
performance of its obligations hereunder; and (iii) this Agreement has been duly
executed and delivered on behalf of Licensor, and constitutes a legal, valid,
and binding obligation of Licensor that is enforceable against it in accordance
with its terms, subject to bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting or relating to the enforcement of creditors’ rights
generally, and general principles of equity;
(c)    No Conflict. The execution and delivery of this Agreement, the
performance of Licensor’s obligations hereunder, and the licenses and
sublicenses to be granted pursuant to this Agreement (i) do not and will not
conflict with or violate any requirement of Laws existing as of the Effective
Date; (ii) do not and will not conflict with or violate the certificate of
incorporation, by-laws or other organizational documents of Licensor; and
(iii) do not and will not conflict with,


31



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




violate, breach or constitute a default under any contractual obligations of
Licensor or any of its Affiliates existing as of the Effective Date;
(d)    Other Rights. Neither Licensor nor any of its Affiliates is a party to or
otherwise bound by any oral or written contract or agreement that will result in
any other person obtaining any interest in, or that would give to any other
person any right to assert any claim in or with respect to, any of Licensor’s
rights under this Agreement;
(e)    No Violation. Neither Licensor nor any of its Affiliates is under any
obligation to any person, contractual or otherwise, that is in violation of the
terms of this Agreement or that would impede the fulfillment of Licensor’s
obligations hereunder; and
(f)    No Debarment. As of the Effective Date, none of Licensor’s employees,
consultants or contractors:
(i)    is debarred under Section 306(a) or 306(b) of the FD&C Act or by the
analogous Laws of any Regulatory Authority;
(ii)    has, to Licensor’s knowledge, been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S. C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or pursuant to the analogous Laws of any Regulatory
Authority, or is proposed for exclusion, or the subject of exclusion or
debarment proceedings by a Regulatory Authority; and
(iii)    is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or has
been convicted of a criminal offense that falls within the scope of 42 U.S. C.
§1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred by a Regulatory Authority from
participation, or otherwise ineligible to participate, in any procurement or
nonprocurement programs.
(g)    Title; Encumbrances. (i) Licensor Controls all Licensor Technology and
has sufficient legal or beneficial title, ownership or license, rights, free and
clear from any mortgages, pledges, liens, security interests, options,
conditional and installment sale agreements, encumbrances, charges or claims of
any kind, of or to the Licensor Technology to grant the licenses to Licensee as
purported to be granted pursuant to this Agreement; and (ii) Licensor has
received no notice that any Third Party has taken any action before any patent
and trademark office (or similar Governmental Authority), which would render any
of the Licensor Technology invalid or unenforceable;
(h)    Notice of Infringement or Misappropriation; Non-Infringement of Rights by
Third Parties. To the knowledge of Licensor, no Third Party is infringing or has
infringed the Licensor Technology or is misappropriating the Licensor Know-How
existing as of the Effective Date. In addition, it has not received any written
notice from any Third Party asserting or alleging that (i) any research,
Development or manufacture of CX-01 or any Product before the Effective Date
infringed or misappropriated the intellectual property rights of such Third
Party or (ii) the exercise of


32



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Licensee’s rights as granted under this Agreement infringes or would infringe
any Third Party intellectual property rights;
(i)    Non-Infringement of Third Party Rights. To the knowledge of Licensor, the
Development, manufacture and Commercialization of CX-01 and any Product can be
carried out in the manner reasonably contemplated as of the Effective Date
without infringing any issued patents or pending applications Controlled by a
Third Party.
(j)    Non-Assertion by Third Parties. No Third Party has asserted, or
threatened, in writing, legal action asserting, that the Licensor Patents are
invalid or unenforceable;
(k)    No Proceeding. There are no pending, and to Licensor’s knowledge, no
threatened, adverse actions, claims, investigations, suits or proceedings
against Licensor or any of its Affiliates, at Law or in equity, or before or by
any Governmental Authority, involving the Licensor Technology, CX-01 or any
Product, nor to Licensor’s knowledge has any such adverse action, claim,
investigation, suit or proceeding been brought or threatened since the inception
of Licensor as a company, in each case, which has been resolved in a manner that
impairs any of Licensor’s rights in and to any such Licensor Technology, CX-01
or Product;
(l)    No Consents. Licensor possesses all permits, licenses, registrations,
certificates, authorizations, orders and approvals from the appropriate
Governmental Authorities necessary to conduct its business as pertains to CX-01
and any Product and no authorization, consent, approval of a Third Party, nor
any license, permit, exemption of or filing or registration with or notification
to any court or Governmental Authority is or will be necessary for the (i) valid
execution, delivery or performance of this Agreement by Licensor; (ii) the
consummation by Licensor of the transactions contemplated hereby; or
(iii) prevention of the termination of any right, privilege, license or
agreement relating to the Licensor Technology or the continuation thereof
following the Effective Date;
(m)    No Non-Competition Agreements. Neither Licensor nor any of its Affiliates
are bound by any non-competition agreements related to CX-01 or any Product;
(n)    Compliance with Laws. To Licensor’s knowledge, Licensor has complied with
all Laws in connection with the prosecution of the Licensor Patents, including
the duty of candor owed to any patent office pursuant to such Laws;
(o)    No Grant of Rights. Licensor has not granted any rights with respect to
CX-01 or any Product in the Territory, in each case, to any person or entity
other than Licensee;
(p)    No Unauthorized Use. Neither Licensor nor any of its Affiliates has
received any written notice of any unauthorized use, infringement,
misappropriation, or dilution by any person, including any current or former
employee or consultant of Licensor or its Affiliates, in respect of CX-01 or any
Product or any of the Licensor Technology;
(q)    Licensor Patents and Patent Applications. (i) The Licensor Patents listed
on Schedule 1 are the only patents and patent applications relating to CX-01 and
any Product, including


33



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




the use and methods of manufacture of CX-01 and any Product, in which Licensor
has an interest (whether as owner, licensee or otherwise) either alone or
jointly with any Third Party, and (ii) Licensor does not have knowledge of any
Information which leads it to believe that any issued patents included in the
Licensor Patents are invalid or unenforceable;
(r)    Renewal and Maintenance Fees. All material renewal and maintenance fees
due as of the Effective Date with respect to the prosecution and maintenance of
the Licensor Patents have been paid, and to Licensor’s knowledge, all issued
patents within the Licensor Patents, and each claim set forth therein are in
full force and effect and are valid and enforceable;
(s)    Access to Information. Licensor has allowed, and will continue to allow,
Licensee access to all material information in Licensor’s possession or control
(i) containing the results of all Development, preclinical testing and clinical
testing of CX-01 and any Product; (ii) concerning side effects, injury, toxicity
or sensitivity reaction and incidents or severity thereof with respect to CX-01
and any Product; and (iii) in respect of the Licensor Technology, CX-01 and any
Product, all of which information (referred to in clauses (i), (ii) and (iii)
above) is true and correct in all material respects;
(t)    Inventors. The inventors named in the Licensor Patents are, to Licensor’s
knowledge, all of the true inventors for such Licensor Patents and each of such
inventors has assigned to Licensor or its Affiliates all of his or her right,
title and interest to such Licensor Patents and the inventions described
therein;
(u)    Employee Confidentiality Agreements. All current and former employees and
paid consultants (in the case of academic consultants, those acting outside the
scope of their academic affiliation) of Licensor and its Affiliates who are or
have been substantively involved in the conception, design, review, evaluation,
reduction to practice, or development of the Licensor Technology, CX-01 or any
Product have executed written contracts or are otherwise obligated to protect
the confidential status and value thereof and to vest in Licensor exclusive
ownership of the Licensor Technology, CX-01 and any Product;
(v)    Third Party Confidentiality. No Third Party has any Licensor Know-How in
its possession or control which is not subject to continuing obligations of
confidentiality owed to Licensor or its Affiliates for at least the duration of
the Term;
(w)    Provision of Material Contracts. Licensor has disclosed to Licensee all
material contracts relating to the Licensor Technology or the Development,
manufacture or Commercialization of CX-01 or any Product and is not in material
breach or default of any such material contracts;
(x)    Safety and Efficacy. Licensor is not aware of any problems concerning the
safety or efficacy of CX-01 or any Product (including any of their ingredients)
or of any questions raised by any Regulatory Authority with respect thereto, and
Licensor has informed Licensee of all adverse drug reactions known to Licensor
relating to CX-01 and each Product or their use;


34



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(y)    Good Practices. The Development and manufacture of CX-01 and each Product
have been carried out in accordance with GLP, GCP and GMP, as applicable;
(z)    Regulatory Matters.
(i)    Licensor has provided or made available, when requested by Licensee to
conduct its due diligence review, any and all documents and communications in
its possession from and to any Governmental Authority, or prepared by any
Governmental Authority, related to CX-01 or any Product, that may bear on the
compliance with the requirements of any Governmental Authority, including any
notice of inspection, inspection report, warning letter, deficiency letter, or
similar communication;
(ii)    All CX-01 preclinical Development and Clinical Studies conducted by or
on behalf of Licensor or any of its Affiliates were, and, if still pending, are
being, conducted in in accordance with all applicable Laws, including the FD&C
Act and 21 C.F.R. Parts 50, 54, 56, 58 and 312. As applicable to each CX-01
Clinical Study, each Clinical Study was, and if ongoing, is being, conducted
pursuant to a valid investigational new drug (IND) application and any other
required comparable clinical trial authorizations, and the Licensor has
submitted to the FDA (and, as applicable, other comparable Regulatory
Authorities) all required reports, including all required safety reports and
annual reports;
(iii)    Neither Licensor nor any of its Affiliates has received, with respect
to CX-01 or any Product, any oral or written communication (including any
warning letter, untitled letter, or similar notices) from any Governmental
Authority and, there is no action pending or, to Licensor’s knowledge,
threatened (including any prosecution, injunction, seizure, civil fine,
suspension or recall), in each case alleging that with respect to CX-01 or such
Product, Licensor or any of its Affiliates is not currently materially in
compliance with any and all Laws implemented by such Governmental Authority.
Neither Licensor nor any of its Affiliates has received any written notice from
any Governmental Authority or Institutional Review Board (or comparable board or
committee) (A) claiming that the research, development, manufacture, use, offer
for sale, sale, or import of CX-01 or any Product is not in material compliance
with all Laws and permits, or (B) requiring, requesting, or recommending the
termination or suspension of any CX-01 Clinical Study;
(iv)    To Licensor’s knowledge, none of Licensor, any of its Affiliates or any
of their respective officers, employees or agents has made, with respect to
CX-01 or any Product, an untrue statement of a material fact to any Governmental
Authority or failed to disclose a material fact required to be disclosed to such
Governmental Authority; and
(v)    Licensor has been informed by the FDA that [*].
(aa)    Investment Representations.
(i)    Licensor is purchasing the Shares for its own account, for investment
purposes only and not with a view to resale or distribution;


35



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(ii)    Licensor is a corporation with total assets exceeding $5,000,000 and an
Accredited Investor as such term is defined under the Securities Act of 1933
(the “1933 Act”) and the regulations promulgated thereunder;
(iii)    Licensor understands and acknowledges that none of the Shares have been
registered under the 1933 Act, or under any state securities or "blue sky" laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons, as
that term is defined in Regulation S under the 1933 Act ("Regulation S"), except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act
and in each case only in accordance with any applicable state and provincial
securities laws;
(iv)    immediately following the issuance of the Shares, Licensor (together
with its Affiliates and the members of any “group” (within the meaning of Rule
13d-5(b) under the Securities Exchange Act of 1934) in which it or its
Affiliates is a member) will not directly or indirectly “beneficially own” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), or have the
right to acquire (including by virtue of beneficially owning securities
exercisable for Licensee’s common stock) any voting securities of Licensee other
than the Shares;
(v)    Licensor has (i) reviewed Licensee’s filings with the SEC, including its
most recently filed annual report on Form 10-K and all subsequent filings, (ii)
received all the information that it has requested and that it considers
necessary or appropriate for deciding whether to enter into this Agreement and
to acquire the Shares, and (iii) has had an opportunity to ask questions and
receive answers from Licensee regarding the terms and conditions of the offering
of the Shares and the merits and risks of investing in the Shares;
(vi)    Licensor acknowledges that it is able to fend for itself, can bear the
economic risk of its investment and has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment in the Shares; it acknowledges that it has not received
any legal or tax advice from Licensee or any of its representatives with respect
the transactions contemplated hereby and has consulted such legal, tax and
investment advisors as it has deemed necessary or appropriate in connection with
its purchase of the Shares;
(vii)    Licensor is not buying the Shares as a result of any advertisement,
article, notice, or other form of general solicitation or general advertising
(within the meaning of Regulation D under the 1933 Act) regarding the Shares;
(viii)    Licensor is not engaged in the business of a broker-dealer, is not a
registered broker dealer under the Securities Exchange Act of 1934, and is not a
member of the Financial Industry Regulatory Authority, Inc.;
(ix)    Licensor’s principal executive office, place of business and the
location where it determined to acquire the Shares is in Florida;


36



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(x)    Licensor has not, directly or indirectly, nor has any person acting on
behalf of or pursuant to any understanding with it, at any time since the 30th
day immediately prior to the date of this Agreement, engaged in any transactions
in the securities of Licensee (including any short sales as defined in Rule 200
promulgated under Regulation SHO under the Securities Exchange Act of 1934 and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements) or made any bids with any broker or
dealer to purchase Licensee’s common stock; and
(xi)    no person will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon Licensee for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of Licensor.
(bb)    Assets and Revenues. As of the date of its most recent regularly
prepared financial statements, Licensor had total assets of less than $18
million and annual revenues of less than $18 million.
10.3    Covenants.
(a)    No Debarment. In the course of the Development and Commercialization of
CX-01 and any Product, neither Party will use any employee, consultant or
contractor:
(i)    who has been debarred under Section 306(a) or 306(b) of the FD&C Act or
pursuant to the analogous Laws of any Regulatory Authority;
(ii)    who, to such Party’s knowledge, has been charged with, or convicted of,
any felony or misdemeanor within the ambit of 42 U.S. C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or otherwise pursuant to the analogous Laws of any Regulatory
Authority, or is proposed for exclusion, or the subject of exclusion or
debarment proceedings by a Regulatory Authority, during the employee’s or
consultant’s employment or contract term with such Party; and
(iii)    who is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or who
has been convicted of a criminal offense that falls within the scope of 42 U.S.
C. §1320a-7 but has not yet been excluded, debarred, suspended, or otherwise
declared ineligible), or excluded, suspended or debarred by a Regulatory
Authority from participation, or otherwise ineligible to participate, in any
procurement or nonprocurement programs.
(b)    Each Party will notify the other Party promptly, but in no event later
than five (5) Business Days, upon becoming aware that any of its employees or
consultants has been excluded, debarred, suspended or is otherwise ineligible,
or is the subject of exclusion, debarment or suspension proceedings by any
Regulatory Authority.
(c)    Compliance. Each Party and its Affiliates will comply in all material
respects with all Laws in the Development, manufacture and Commercialization of
CX-01 and any Products and the performance of its obligations under this
Agreement, including where applicable the statutes,


37



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




regulations and written directives of the FDA, the EMA and any Regulatory
Authority having jurisdiction in the Territory, the FD&C Act, the Prescription
Drug Marketing Act, the Federal Health Care Programs Anti-Kickback Law, 42 U.S.
C. 1320a-7b(b), the statutes, regulations and written directives of Medicare,
Medicaid and all other healthcare programs, as defined in 42 U.S. C. §
1320a-7b(f), the Foreign Corrupt Practices Act of 1977, and the UK Bribery Act
of 2010, each as may be amended from time to time and each to the extent
applicable;
(d)    Inventors. Licensor shall reimburse the inventors named in the Licensor
Patents and Licensee shall have no obligation in respect of such reimbursement;
(e)    No Violation. Neither Licensor nor any of its Affiliates will enter into
or otherwise have any obligation to any person or entity, contractual or
otherwise, that is in violation of the terms of this Agreement or that would
impede the fulfillment of Licensor’s obligations hereunder;
(f)    Third Party Confidentiality. Licensor will maintain the confidentiality
of the Licensor Know-How, and will ensure that no Third Party has any Licensor
Know-How in its possession or Control which is not subject to continuing
obligations of confidentiality owed to Licensor or its Affiliates for at least
the duration of the Term; and
(g)    The CREATE Act. Each Party acknowledges and agrees that:
(i)    the provisions herein are intended to encompass and include a joint
research agreement for the performance of experimental, developmental and
research work as contemplated by 35 U.S.C. § 102(c), and that any invention made
in connection with the activities contemplated in this Agreement, whether made
solely by or on behalf of one Party or jointly by or on behalf of both Parties,
is intended to and should have the benefit of the rights and protections
conferred by Public Law 108-453, the Cooperative Research and Enhancement Act of
2004 as codified in 35 U.S.C. § 102(c) (the “CREATE Act”);
(ii)    in the event that a Party seeks to rely on the foregoing and invoke the
CREATE Act with respect to any invention that is the subject of a patent
application filed by or on behalf of such Party, such Party will give prior
written notice(s) to the other Party of its intent to invoke the CREATE Act and
of each submission or disclosure such Party intends to make to any patent and
trademark office (or similar Governmental Authority) pursuant to the CREATE Act,
including: (A) any disclosure of or regarding the existence or contents of this
Agreement to any patent and trademark office (or similar Governmental
Authority); (B) the disclosure of any “subject matter developed by the other
Party” (as such term is used in the CREATE Act) in, without limitation, an
information disclosure statement, or (C) the filing of any terminal disclaimer
over the intellectual property of the other Party, it being agreed that no such
submission, disclosure or filing shall be made by such Party without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed;
(iii)    without limiting Section 10.3(g)(ii) above, it shall not be a violation
of confidentiality obligations hereunder for a Party, as necessary in connection
with the invocation of the CREATE Act, to disclose to any patent and trademark
office (or similar Governmental


38



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Authority) (A) the intellectual property of the other Party in, without
limitation, an information disclosure statement or (B) this Agreement, provided
that such Party exercises reasonable efforts to limit the scope of such
disclosure as strictly necessary to invoke the CREATE Act, including by
reasonably redacting the material terms of this Agreement before any such
disclosure; and
(iv)    without limiting Section 10.3(g)(ii) above, each Party will provide
reasonable cooperation to the other Party in connection with such other Party’s
efforts to invoke and rely on the CREATE Act.
(h)    MTAs. Licensor hereby covenants to use its Commercially Reasonable
Efforts to assign, grant, convey and transfer to Licensee all of the rights,
title and interests of Licensor in and to each of the MTAs, as soon as
practicable after the Effective Date. Until such time as the assignment of each
of the MTAs is effective, Licensor may only take any action under each such MTA
at Licensee’s direction and upon Licensee’s prior written consent.
10.4    No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.
ARTICLE 11

INDEMNIFICATION
11.1    Indemnification by Licensor. Licensor will, at its sole expense, defend,
indemnify, and hold Licensee and its Affiliates and their respective officers,
directors, shareholders or owners, employees, and agents (the “Licensee
Indemnitees”) harmless from and against any and all Third Party claims, suits,
proceedings, damages, losses, liabilities, taxes, costs, expenses (including
court costs and reasonable attorneys’ fees and expenses) and recoveries
(collectively, “Claims”) to the extent that such Claims arise out of, are based
on, or result from (a) Development of CX-01 or any Product by or on behalf of
Licensor or its Affiliates or its or their sublicensees (other than Licensee and
its Affiliates), (b) the breach of any of Licensor’s obligations under this
Agreement, including Licensor’s representations and warranties, covenants and
agreements, or (c) the willful misconduct or negligent acts of Licensor, its
Affiliates, or the officers, directors, employees, or agents of Licensor or its
Affiliates. The foregoing indemnity obligation will not apply (i) to the extent
that (x) the Licensee Indemnitees fail to comply with the indemnification
procedures set forth in Section 11.3 and Licensor’s defense of the relevant
Claims is prejudiced by such failure or (y) such Claims arise out of or result
from the gross negligence or willful misconduct of Licensee or its Affiliates,
or any related breach by Licensee of its representations, warranties or
covenants or any other obligation of Licensee hereunder; or (ii) to Claims for
which Licensee has an obligation to indemnify Licensor pursuant to Section 11.2,
as to which Claims each Party will indemnify the other to the extent of its
respective liability for such Claims.


39



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




11.2    Indemnification by Licensee. Licensee will, at its sole expense, defend,
indemnify, and hold Licensor and its Affiliates and their respective officers,
directors, shareholders or owners, employees, and agents (the “Licensor
Indemnitees”) harmless from and against any and all Third Party claims to the
extent that such Claims arise out of, are based on, or result from (a)
Development or Commercialization of CX-01 or any Products by or on behalf of
Licensee or its Affiliates or its or their Sublicensees, (b) the breach of any
of Licensee’s obligations under this Agreement, including Licensee’s
representations and warranties, covenants and agreements or (c) the willful
misconduct or negligent acts of Licensee, its Affiliates, or the officers,
directors, employees, or agents of Licensee or its Affiliates. The foregoing
indemnity obligation will not apply (i) to the extent that (x) the Licensor
Indemnitees fail to comply with the indemnification procedures set forth in
Section 11.3 and Licensee’s defense of the relevant Claims is prejudiced by such
failure or (y) such Claims arise out of or result from the gross negligence or
willful misconduct of Licensor or its Affiliates, or any related breach by
Licensor of its representations, warranties or covenants hereunder; or (ii) to
Claims for which Licensor has an obligation to indemnify Licensee pursuant to
Section 11.1, as to which Claims each Party will indemnify the other to the
extent of its respective liability for such Claims.
11.3    Indemnification Procedures. The Party claiming indemnity under this
ARTICLE 11 (the “Indemnified Party”) will give written notice to the Party from
whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of a Claim. The Indemnified Party will provide the Indemnifying Party
with reasonable assistance, at the Indemnifying Party’s expense, in connection
with the defense of the Claim for which indemnity is being sought. The
Indemnified Party may participate in and monitor such defense with counsel of
its own choosing at its sole expense; provided, however, the Indemnifying Party
may assume and conduct the defense of the Claim with counsel of its choice. The
Indemnifying Party will not settle any Claim without the prior written consent
of the Indemnified Party, not to be unreasonably withheld, unless the settlement
involves only the payment of money. So long as the Indemnifying Party is
actively defending the Claim in good faith, the Indemnified Party will not
settle or compromise any such Claim without the prior written consent of the
Indemnifying Party. If the Indemnifying Party does not assume and conduct the
defense of the Claim as provided above, (a) the Indemnified Party may defend
against, consent to the entry of any judgment, or enter into any settlement with
respect to such Claim in any manner the Indemnified Party may deem reasonably
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith), and (b) the
Indemnifying Party will remain responsible to indemnify the Indemnified Party as
provided in this ARTICLE 11.
11.4    Limitation of Liability. EXCEPT (A) IN THE EVENT OF THE FRAUD OF A PARTY
OR OF A PARTY’S BREACH OF ITS OBLIGATIONS UNDER ARTICLE 12, (B) TO THE EXTENT
ANY SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR
WHICH A PARTY PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 11 OR (C) IN
CONNECTION WITH ANY MISREPRESENTATION, BREACH OR INACCURACY OF ANY
REPRESENTATION MADE BY A PARTY, NEITHER PARTY NOR ANY OF ITS AFFILIATES OR
SUBLICENSEES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY
DUTY OR OTHERWISE FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE, REMOTE, EXEMPLARY OR SPECULATIVE DAMAGES, INCLUDING BUT NOT LIMITED TO
LOST PROFITS, ARISING


40



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES OR THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY
REMEDY.
11.5    Insurance. Each Party shall procure and maintain product liability
insurance in the amount of [*], or shall self-insure, in each case in a manner
adequate to cover its obligations hereunder and consistent with normal business
practices of prudent companies similarly situated at all times during which any
Product is being clinically tested or commercially distributed or sold by such
Party. Each Party shall procure insurance or self-insure at its own expense.
Each Party shall provide the other Party with written evidence of such insurance
or self-insurance upon request. Each Party shall provide the other Party with
written notice of cancellation or non-renewal of such insurance.
ARTICLE 12

CONFIDENTIALITY
12.1    Confidentiality. Each Party agrees that, during the Term and, subject to
Section 12.5, for a period of ten (10) years thereafter, it and its Affiliates
will keep confidential and will not publish or otherwise disclose and will not
use for any purpose other than as provided for in this Agreement (which includes
the exercise of any rights or the performance of any obligations hereunder or
thereunder) any Confidential Information furnished to it or its Affiliate by or
on behalf of the other Party or its Affiliate pursuant to this Agreement, except
to the extent expressly authorized by this Agreement or as otherwise agreed to
in writing by the Parties. The foregoing confidentiality and non-use obligations
do not apply to any portion of the other Party’s Confidential Information that
the receiving Party can demonstrate by competent written proof:
(a)    was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party or its Affiliate;
(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party or its Affiliate;
(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliate in breach of this Agreement;
(d)    was disclosed to the receiving Party or its Affiliate by a Third Party
who had a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party or its Affiliate; or
(e)    was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application or use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.


41



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




12.2    Authorized Disclosure. Notwithstanding the obligations set forth in
Section 12.1, a Party or its Affiliate may disclose the other Party’s
Confidential Information and the terms of this Agreement to the extent:
(a)    such disclosure is reasonably necessary (i) for the filing or prosecuting
of Patent rights as contemplated by this Agreement; (ii) to comply with the
requirements of Regulatory Authorities with respect to obtaining and maintaining
Regulatory Approval of Product; or (iii) for prosecuting or defending litigation
as contemplated by this Agreement;
(b)    such disclosure is reasonably necessary to its officers, directors,
employees, agents, consultants, contractors, licensees, sublicensees, attorneys,
accountants, lenders, insurers or licensors on a need-to-know basis for the sole
purpose of performing its obligations or exercising its rights under this
Agreement; provided that in each case, the disclosees are bound by obligations
of confidentiality and non-use no less stringent than those contained in this
Agreement;
(c)    such disclosure is reasonably necessary to any bona fide potential or
actual investor, acquiror, merger partner, or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship; provided that in each case, the
disclosees are bound by written obligations of confidentiality and non-use
having a minimum term of five (5) years from the date of the relevant agreement
or the date of disclosure, as set forth in such agreement; or
(d)    such disclosure is reasonably necessary to comply with Laws, including
regulations promulgated by applicable security exchanges, court order,
administrative subpoena or other order.
Notwithstanding the foregoing, if a Party or its Affiliate is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 12.2(a) or 12.2(d), such Party will promptly notify the other Party of
such required disclosure and, upon the other Party’s request, such Party and its
Affiliates will use reasonable efforts to obtain, or to assist the other Party
in obtaining, a protective order preventing or limiting the required disclosure.
12.3    Technical Publication. The Parties will ensure that all publications,
and other forms of public disclosure such as abstracts and presentations, of
results of studies carried out under this Agreement or otherwise relating to any
Product (each of the foregoing, a “Publication”) comply with the strategy
established by the JDC. Neither Party nor their Affiliates will submit for
publication, publish or present a Publication without the opportunity for prior
review by the non-publishing Party, except to the extent required by Laws. A
Party seeking, or whose Affiliate is seeking, to submit, publish or present a
Publication will provide the non-publishing Party the opportunity to review and
comment on the proposed Publication at least fifteen (15) days before its
intended submission for publication or presentation. The non-publishing Party
will provide the Party seeking, or whose Affiliate is seeking, to publish or
present with its comments in writing, if any, within ten (10) days after receipt
of such proposed Publication. The Party seeking, or whose Affiliate is seeking,
to publish or present will consider in good faith any comments thereto provided
by the non-publishing Party and will comply with the non-publishing Party’s
request to remove any and all of the non-publishing Party’s Confidential
Information from the proposed Publication. In addition,


42



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




the Party seeking, or whose Affiliate is seeking, to publish or present will
delay the submission for a period of up to thirty (30) days if the
non-publishing Party can demonstrate reasonable need for such delay to prepare
and file a patent application for which it has prosecution control pursuant to
this Agreement. If the non-publishing Party fails to provide its comments to the
Party seeking, or whose Affiliate is seeking, to publish or present within such
ten (10)-day period, the non-publishing Party will be deemed not to have any
comments, and the Party seeking, or whose Affiliate is seeking, to publish or
present may submit for publication or present in accordance with this
Section 12.3 after the fifteen (15)-day period has elapsed. The Party seeking,
or whose Affiliate is seeking, to publish or present will provide the
non-publishing Party a copy of the manuscript, abstract or presentation at the
time of the submission or presentation, as applicable. Each Party agrees to
acknowledge the contributions of the non-publishing Party and its Affiliates and
their employees in all publications, as scientifically appropriate.
12.4    Publicity; Terms of Agreement.
(a)    The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in this Section 12.4.
(b)    The Parties will make a joint public announcement of the execution of
this Agreement in a mutually agreed form, which will be issued within four (4)
Business Days after the Effective Date, as agreed by the Parties. In addition,
Licensee will file a Current Report on Form 8-K with the SEC.
(c)    After release of such press release and filing of Licensee’s Current
Report on Form 8-K, if either Party or its Affiliate desires to make a public
announcement concerning the material terms of this Agreement, or any clinical or
regulatory announcements, such Party will give reasonable prior advance notice
of the proposed text of such announcement to the other Party for its prior
review and approval (except as otherwise provided), such approval not to be
unreasonably withheld. A Party commenting on such a proposed announcement will
provide its comments, if any, within three (3) Business Days after receiving the
announcement for review, or such shorter period as may be reasonably required in
order for the proposing Party to comply with any applicable deadline for making
such announcement (as such deadline is communicated by the proposing Party to
the commenting Party). In addition, where required by Laws, including
regulations promulgated by applicable securities exchanges, such Party or its
Affiliate may make a press release (or SEC or other regulatory filing)
announcing the achievement of each milestone under this Agreement as it is
achieved, the achievements of Regulatory Approvals in the Territory as they
occur, or any other material event with respect to this Agreement or the
Parties’ performance thereof, subject only to the review procedure set forth in
the preceding sentence; provided that the review period will be reduced to two
(2) Business Days (or such shorter period as may be reasonably required in order
for the proposing Party to comply with any applicable deadline for making such
press release (or SEC or other regulatory filing), as such deadline is
communicated by the proposing Party to the commenting Party) if the deadline for
making such disclosure is five (5) or fewer Business Days after such achievement
or event. In relation to the other Party’s review of such an announcement, such
other Party may make specific, reasonable comments on such proposed press
release (or SEC


43



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




or other regulatory filing) within the prescribed time for commentary, but will
not withhold, condition, or delay its consent to disclosure of the information
that the relevant milestone or Regulatory Approval has been achieved or material
event has occurred. Neither Party nor their Affiliates are required to seek the
permission of the other Party to repeat or summarize any information regarding
the terms of this Agreement that has already been substantially publicly
disclosed by such Party or its Affiliate, or by the other Party or its
Affiliate, in accordance with this Section 12.4, if such information remains
accurate as of such time. Notwithstanding the foregoing, Licensee shall not be
obligated to obtain Licensor’s approval of, or to provide Licensor the
opportunity to review and comment on, Licensee’s public announcements concerning
the Product, provided that Licensee provides Licensor with reasonable prior
notice of material public announcements with respect thereto.
(d)    The Parties acknowledge that either or both Parties may be obligated to
file under Laws a copy of this Agreement with the U.S. Securities and Exchange
Commission (“SEC”) or other Governmental Authorities. Each Party will make such
a required filing and will request confidential treatment of the commercial
terms and sensitive technical or other competitively sensitive terms hereof and
thereof to the extent such confidential treatment is reasonably available to
such Party. In the event of any such filing, each Party will provide the other
Party with a copy of this Agreement marked to show the provisions for which such
Party intends to seek confidential treatment and will reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements, with respect to the filing Party, governing disclosure of
material agreements and material information that must be publicly filed.
12.5    Return of Confidential Information. Except as otherwise set forth in
this Agreement, upon termination of this Agreement, the receiving Party will
promptly return all of the disclosing Party’s Confidential Information,
including all reproductions and copies thereof in any medium, except that the
receiving Party may retain a reasonable number of archival copies as may be
required by law or its standard document retention policies.
12.6    Unauthorized Use. If either Party becomes aware or has knowledge of any
unauthorized use or disclosure of the other Party’s Confidential Information, it
will promptly notify the other Party of such unauthorized use or disclosure.
12.7    Exclusive Property. All Confidential Information is the sole and
exclusive property of the disclosing Party and the permitted use thereof by the
receiving Party for purposes of its performance hereunder will not be deemed a
license or other right of the receiving Party to use any such Confidential
Information for any other purpose.
ARTICLE 13

TERM AND TERMINATION
13.1    Term. This Agreement becomes effective on the Effective Date, and,
unless sooner terminated as specifically provided in this Agreement, continues
in effect on a country-by-country basis until the expiration of all payment
obligations hereunder (the “Term”).


44



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




13.2    Unilateral Termination by Licensee.
(a)    Termination Upon Written Notice. Notwithstanding any other provision of
this Agreement, Licensee may at any time terminate this Agreement, on a
country-by-country basis, or in its entirety, upon sixty (60) days’ prior
written notice to Licensor.
(b)    Effect of Termination. Upon termination of this Agreement pursuant to
Section 13.2(a), (i) all rights and the licenses granted to Licensee by Licensor
for any terminated country(ies) shall immediately terminate and, subject to this
Section 13.2(b), all future obligations of each Party and its Affiliates under
this Agreement with respect to any terminated country(ies) will immediately
cease, (ii) Licensee will stop recruiting for any ongoing Clinical Studies for
the terminated country(ies) and will terminate them in accordance with ethical
guidelines, and (iii) at Licensor’s request, Licensee shall negotiate in good
faith with Licensor commercially reasonable financial terms upon which Licensee
would assign to Licensor rights in any Information, Inventions and Regulatory
Materials controlled by Licensee with respect to Product(s) relating to the
terminated portions of this Agreement.
13.3    Termination for Breach.  
(a)    Termination Upon Written Notice. Each Party (the “Non-Breaching Party”)
may terminate this Agreement on a country-by-country basis, or in its entirety,
immediately upon written notice to the other Party (the “Breaching Party”) if
the Breaching Party materially breaches its obligations under this Agreement
and, after receiving written notice identifying such material breach in
reasonable detail (a “Default Notice”), fails to cure such material breach
within ninety (90) days after delivery of the Default Notice (or within thirty
(30) days after delivery of the Default Notice if such material breach is solely
based on the Breaching Party’s failure to pay any amounts due hereunder). If a
Party gives notice to the Breaching Party pursuant this Section 13.3(a) as a
result of a material breach (or alleged material breach) by the Breaching Party
and, on or before the end of the cure period therefor, either Party has referred
the matter to arbitration pursuant to Section 14.1, in either case where the
Breaching Party is in good faith disputing such basis for termination pursuant
to this Section 13.3(a), then (i) such cure period will be suspended and (ii)
this Agreement will not terminate, unless and until the chief executive officer
of Licensor and the chief executive officer of Licensee resolve the dispute or
the arbitrators issue a final ruling or award upholding such basis for
termination (or unless and until the Breaching Party is no longer disputing such
basis in good faith, if earlier). If the arbitrators issue a final ruling or
award upholding such basis for termination, then the cure period will resume,
and the Breaching Party will have the remainder of the cure period to cure the
material breach. If the material breach is so cured within the remainder of the
cure period, then this Agreement will remain in full force and effect, otherwise
this Agreement will terminate. If the arbitrators issue a final ruling rejecting
such basis for termination, then this Agreement will remain in full force and
effect.
(b)    Effect of Termination by Licensee. Upon termination by Licensee pursuant
to Section 13.3(a), (i) all rights and the licenses granted to Licensee by
Licensor under the terminated portions of this Agreement shall immediately
terminate and, subject to this Section 13.3(b), all future obligations of each
Party and its Affiliates under the terminated portions of this Agreement will
immediately cease, (ii) Licensee will stop recruiting for any ongoing Clinical
Studies with


45



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




respect to the terminated portions of this Agreement and will terminate them in
accordance with ethical guidelines, and (iii) at Licensor’s request, Licensee
shall negotiate in good faith with Licensor commercially reasonable financial
terms upon which Licensee would assign to Licensor rights in any Information,
Inventions and Regulatory Materials controlled by Licensee with respect to
Product(s) relating to the terminated portions of this Agreement.
(c)    Effect of Termination by Licensor. Upon termination by Licensor pursuant
to Section 13.3(a), (i) all rights and the licenses granted to Licensee by
Licensor for any terminated country(ies) shall immediately terminate and,
subject to this Section 13.3(c), all future obligations of each Party and its
Affiliates under this Agreement with respect to any terminated country(ies) will
immediately cease, (ii) Licensee will stop recruiting for any ongoing Clinical
Studies for any terminated country(ies) and will terminate them in accordance
with ethical guidelines, and (iii) all rights in any Product(s), Licensor
Technology and Licensee Technology (other than Licensee Technology that is
purchased from a Third Party other than Licensor) and Regulatory Materials with
respect to such terminated country(ies), shall be automatically assigned to
Licensor.
13.4    Survival. Termination or expiration of this Agreement will not affect
rights or obligations of the Parties under this Agreement that have accrued
before the date of termination or expiration. Notwithstanding anything to the
contrary, the following provisions will survive any expiration or termination of
this Agreement: ARTICLE 1 (Definitions), Section 2.4 (Exclusivity Covenant),
Section 8.7 (Records), Section 8.8 (Audits), Section 8.9 (Taxes), ARTICLE 11
(Indemnification), ARTICLE 12 (Confidentiality), ARTICLE 13 (Term and
Termination), ARTICLE 14 (Dispute Resolution), and ARTICLE 15 (Miscellaneous).
ARTICLE 14

DISPUTE RESOLUTION
14.1    Arbitration. In the event of any disputes, controversies or differences
between the Parties (except for disputes arising from the JDC, which will be
handled pursuant to Section 3.1(d)), arising out of, in relation to, or in
connection with this Agreement, including any alleged failure to perform, or
breach, of this Agreement, or any issue relating to the validity, construction,
interpretation, enforceability, breach, performance, application, or termination
of this Agreement a (“Dispute”), then upon the written request of either Party,
the Parties agree to meet and discuss in good faith an amicable resolution
thereof, which good faith efforts include at least one in-person meeting between
the most senior executive officer of Licensor and the chief executive officer of
Licensee (or their respective designees). If the Dispute is not resolved within
thirty (30) days following the written request for amicable resolution, then
either Party may then initiate arbitration under this Section 14.1. Any Dispute
that the Parties do not resolve through amicable resolution will be settled by
final and binding arbitration administered by JAMS, Inc., the alternative
dispute resolution company formerly known as Judicial Arbitration and Mediation
Services, Inc., pursuant to its Comprehensive Arbitration Rules and Procedures
then in effect (the “JAMS Rules”), except as otherwise provided. The number of
the arbitrators will be three, with each Party selecting one arbitrator and
those two arbitrators selected by the Parties then selecting the third
arbitrator. The arbitration will be conducted in New York, New York. The
language of the arbitration will be English. Judgment on the award may be
entered in any court having jurisdiction. Except as may be required


46



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




by Law, neither Party may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of both Parties.
14.2    Equitable Relief. Notwithstanding Section 14.1, each Party acknowledges
that its breach of ARTICLE 12 may cause irreparable harm to the other Party,
which cannot be reasonably or adequately compensated by damages in an action at
law. By reason thereof, each Party agrees that the other Party may, in addition
to any other remedies it may have under this Agreement or otherwise, seek
preliminary and permanent injunctive and other equitable relief from any state
or federal court of competent jurisdiction in New York, New York to prevent or
curtail any actual or threatened breach of ARTICLE 12 that is reasonably likely
to cause it irreparable harm. In addition, notwithstanding Section 14.1, to the
fullest extent provided by Law, either Party may bring an action in any court of
competent jurisdiction for injunctive relief (or any other provisional remedy)
to protect a Party’s rights or enforce a Party’s obligations under this
Agreement pending final resolution of any claims related thereto pursuant to the
dispute resolution procedure set forth in Section 14.1.
14.3    Governing Law. This Agreement and all disputes arising out of or related
to this Agreement or any breach hereof are governed by and construed under the
Laws of the State of New York, without giving effect to any choice of law
principles that would require the application of the Laws of a different state.
14.4    Patent and Trademark Disputes. Notwithstanding Section 14.1, any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any Patent or trademark rights outside the U.S. covering the
manufacture, use, importation, offer for sale or sale of Product will be
submitted to a court of competent jurisdiction in the country in which such
Patent or trademark rights were granted or arose.
ARTICLE 15

MISCELLANEOUS
15.1    Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, together with the Development Plan, and any other documents delivered
pursuant hereto or thereto, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
thereto and their Affiliates with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior and contemporaneous agreements
and understandings between the Parties with respect to the subject matter
hereof. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties with respect to the subject matter of this Agreement other than as
are set forth in this Agreement and the Development Plan. No subsequent
alteration, amendment, change or addition to this Agreement will be binding upon
the Parties unless reduced to writing and signed by an authorized officer of
each Party.
15.2    Force Majeure. Both Parties will be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the non-performing Party promptly provides notice
of the prevention to the other Party. Such excuse will continue for so long as
the condition constituting force majeure continues and the non-


47



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




performing Party takes reasonable efforts to remove the condition. For purposes
of this Agreement, force majeure includes conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, epidemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, and storm or like
catastrophe. Notwithstanding the foregoing, a Party will not be excused from
making payments owed hereunder because of a force majeure affecting such Party.
If a force majeure persists for more than sixty (60) days, then the Parties will
discuss in good faith the modification of the Parties’ obligations under this
Agreement to mitigate the delays caused by such force majeure.
15.3    Notices. Any notice required or permitted to be given under this
Agreement will be in writing, will specifically refer to this Agreement, and
will be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 15.3, and will be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by email with non-automated
confirmed read receipt or a reputable courier service, or (b) five (5) Business
Days after mailing, if mailed by first class certified or registered airmail,
postage prepaid, return receipt requested.
If to Licensor:
Cantex Pharmaceuticals, Inc.
1792 Bell Tower Lane
Weston, FL 33326
 
Attn: Chief Executive Officer
Email: [*]
 
 

With copies to (which will not constitute notice):
 
The Law Office of Rodney H. Bell, P.A.
4200 Santa Maria Street
Coral Gables, FL 33146
 
Attn: Rodney H. Bell
Email: [*]


If to Licensee:
Chimerix, Inc.
2505 Meridian Parkway, Suite 100
Durham, NC 27713
Attn: Chief Executive Officer
 
Email: [*]
 
 

With a copy to (which will not constitute notice):
 


Chimerix, Inc.
2505 Meridian Parkway, Suite 100
Durham, NC 27713
 
Attn: General Counsel
 
Email: [*]



48



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.






15.4    No Strict Construction; Interpretation; Headings. The language in this
Agreement is to be construed in all cases according to its fair meaning. Except
where the context otherwise requires, wherever used, the singular includes the
plural, the plural the singular, the use of any gender applies to all genders.
The word “or” is used in the disjunctive sense and the word “and” is used in the
conjunctive sense. The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including,” “include,” or “includes”, whether or not
followed by “without limitation” or “including, but not limited to,” or words of
similar import, shall be construed to mean in each case including, without
limiting the generality of any description preceding such term. The Parties
agree that no meaning should be inferred about the use of “without limitation”
or “including, but not limited to” in some instances but not others. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (ii) any reference to any Laws
will be construed as referring to such Laws as from time to time enacted,
repealed or amended, (iii) any reference to any person will be construed to
include the person’s successors and permitted assigns, (iv) the words “herein”,
“hereof” and “hereunder”, and words of similar import, will be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (v) any reference to the words “mutually agree” or “mutual written
agreement” will not impose any obligation on either Party to agree to any terms
relating thereto or to engage in discussions relating to such terms except as
such Party may determine in such Party’s sole discretion, (vi) all references to
Sections, Exhibits or Schedules will be construed to refer to Sections, Exhibits
and Schedules to this Agreement, (vii) the word “days” means calendar days
unless otherwise specified, and (viii) the words “copy” and “copies” and words
of similar import when used in this Agreement include, to the extent available,
electronic copies, files or databases containing the information, files, items,
documents or materials to which such words apply. The headings of each Article
and Section in this Agreement have been inserted for convenience of reference
only and are not intended to limit or expand on the meaning of the language
contained in the particular Article or Section. Each Party represents that it
has been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption will apply against the Party which drafted such terms and
provisions.
15.5    Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that a Party may make such an assignment without the other Party’s
consent to its Affiliates or to a Third Party successor or transferee to all or
substantially all of the assets of such Party in the Field to which this
Agreement relates (such Third Party, an “Acquiror”), whether in a merger, sale
of stock, sale of assets or other transaction. Any successor or assignee of
rights or obligations permitted hereunder will, in writing to the other Party,
expressly assume performance of such rights or obligations; provided that in the
case of an assignment to an Affiliate, the assigning Party shall remain
primarily liable for performance under this Agreement. Any permitted assignment
will be binding on the


49



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 15.5 is null, void and of
no legal effect.
15.6    Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and will cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement is a breach by
such Party, and the other Party may proceed directly against such Party without
any obligation to first proceed against such Party’s Affiliate.
15.7    Further Assurances and Actions. Each Party, upon the request of the
other Party, whether before or after the Effective Date and without further
consideration, will do, execute, acknowledge, and deliver or cause to be done,
executed, acknowledged or delivered all such further acts, deeds, documents,
assignments, transfers, conveyances, powers of attorney, instruments and
assurances as may be reasonably necessary to effect complete consummation of the
transactions contemplated by this Agreement, and to do all such other acts, as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement. The Parties agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary to consummate or implement expeditiously the
transactions contemplated by this Agreement.
15.8    Severability. Each of the provisions contained in this Agreement will be
severable, and the unenforceability of one will not affect the enforceability of
any others or of the remainder of this Agreement. If any one or more of the
provisions of this Agreement, or the application thereof in any circumstances,
is held to be invalid, illegal, or unenforceable in any respect for any reason,
the Parties will negotiate in good faith with a view to the substitution
therefor of a suitable and equitable solution to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid provision;
provided, however, that the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions of this
Agreement will not be in any way impaired thereby, it being intended that all of
the rights and privileges of the Parties hereto will be enforceable to the
fullest extent permitted by Law.
15.9    No Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
will be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. The waiver, delay or the
failure of any Party to enforce or exercise any term, condition or part of this
Agreement at any time or in any one or more instances will not be deemed to be
or construed as a waiver of the same or any other term, condition or part, nor
will it forfeit any rights, power or privilege to future enforcement thereof. No
single or partial exercise of any right, power or privilege will preclude any
other or further exercise of such right, power or privilege or the exercise of
any other right, power or privilege. To the maximum extent permitted by Law, (a)
no claim or right arising out of this Agreement or any of the documents referred
to in this Agreement can be discharged by one Party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other Party; (b) no waiver that may be given by a Party will be applicable
except in


50



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




the specific instance for which it is given; and (c) no notice to or demand on
one Party will be deemed to be a waiver of any obligation of that Party or of
the right of the Party giving such notice or demand to take further action
without notice or demand as provided in this Agreement or the documents referred
to in this Agreement. Except as expressly set forth in this Agreement, all
rights and remedies available to a Party, whether under this Agreement or
afforded by Law or otherwise, will be cumulative and not in the alternative to
any other rights or remedies that may be available to such Party.
15.10    Relationship of the Parties. Neither Party will have any responsibility
for the hiring, termination or compensation of the other Party’s employees or
for any employee benefits of such employee. No employee or representative of a
Party will have any authority to bind or obligate the other Party to this
Agreement for any sum or in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without said Party’s approval.
For all purposes, and notwithstanding any other provision of this Agreement to
the contrary, Licensor’s legal relationship to Licensee under this Agreement
will be that of independent contractor and nothing in this Agreement gives
either Party the power or authority to act for, bind, or commit the other Party
in any way. This Agreement is not a partnership agreement. Nothing in this
Agreement will be construed to establish a relationship of partners, principal
and agent or joint venturers between the Parties or their respective employees
or Affiliates. Nothing contained in this Agreement shall be construed to create
a “separate entity” or “business entity” within the meaning of the U.S. Internal
Revenue Code or the regulations thereunder and any foreign equivalents thereto.
Neither Licensee nor Licensor will make any statements, representations, or
commitments of any kind, or to take any action that is binding on the other,
without the prior consent of the other Party to do so.
15.11    English Language. This Agreement was prepared in the English language,
which language governs the interpretation of, and any dispute regarding, the
terms of this Agreement.
15.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original, but all of which together constitute
one and the same instrument. Each Party may execute this Agreement by facsimile
transmission or by PDF. In addition, facsimile or PDF signatures of authorized
signatories of any Party will be deemed to be original signatures and will be
valid and binding, and delivery of a facsimile or PDF signature by any Party
will constitute due execution and delivery of this Agreement.
15.13    Schedules. The disclosure of any matter in any Section of or on any
Schedule to this Agreement will only be deemed to be a disclosure for the
Section or subsection of this Agreement to which it corresponds in number,
unless the applicability of such Schedule to any other Section is readily
apparent. The disclosure of any matter in any Schedule to this Agreement will
expressly not be deemed to (a) constitute an admission by either Party hereto,
or (b) imply that any such matter is material for purposes of this Agreement.
15.14    Expenses. Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.


51



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




15.15    Section 365(n). The Parties acknowledge and agree that the licenses
granted by the Parties pursuant to Sections 2.1 and 2.2 and all other rights
granted under or pursuant to this Agreement are, for purposes of Section 365(n),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code (or analogous foreign provisions), and that this
Agreement is an executory contract governed by Section 365(n) if a bankruptcy
proceeding is commenced involving either Party (as licensor hereunder).
Licensee, as the licensee of such rights under Section 2.1, retains and may
fully exercise all of its rights and elections under the Bankruptcy Code. The
foregoing provisions of this Section 15.15 are without prejudice to any rights
the Parties may have arising under the Bankruptcy Code or other Laws.
[Remainder of this page intentionally left blank]




52



--------------------------------------------------------------------------------


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the Effective Date.
CANTEX PHARMACEUTICALS, INC.
CHIMERIX, INC.


By: /s/ Stephen Marcus                                    
By: /s/ Mike Sherman                                       
Name: Stephen Marcus
Name: Mike Sherman
Title: CEO
Title: President and CEO











SIGNATURE PAGE TO LICENSE AND DEVELOPMENT AGREEMENT



--------------------------------------------------------------------------------


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




EXHIBIT A

[*]











--------------------------------------------------------------------------------


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




SCHEDULE 1

LICENSOR PATENTS
[*]








164666393

